


--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
NEW FORTRESS INTERMEDIATE LLC
 
DATED AS OF FEBRUARY 4, 2019
 
THE LIMITED LIABILITY COMPANY INTERESTS IN NEW FORTRESS INTERMEDIATE LLC HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE
BEEN OR ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE
MEMBER.  THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF
RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN
WRITING BY THE MANAGING MEMBER AND THE APPLICABLE MEMBER.  THEREFORE, PURCHASERS
AND OTHER TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE
REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE
PERIOD OF TIME.
 



--------------------------------------------------------------------------------

 


Table of Contents
 
ARTICLE I DEFINITIONS
2
   
Section 1.1
Definitions
2
Section 1.2
Interpretive Provisions
16
     
ARTICLE II ORGANIZATION OF THE LIMITED LIABILITY COMPANY
16
   
Section 2.1
Formation
16
Section 2.2
Filing
16
Section 2.3
Name
16
Section 2.4
Registered Office; Registered Agent
16
Section 2.5
Principal Place of Business
17
Section 2.6
Purpose; Powers
17
Section 2.7
Term
17
Section 2.8
Intent
17
     
ARTICLE III CLOSING TRANSACTIONS
17
   
Section 3.1
Reorganization Transactions
17
     
ARTICLE IV OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
18
   
Section 4.1
Authorized Units; General Provisions With Respect to Units
18
Section 4.2
Voting Rights
21
Section 4.3
Capital Contributions; Unit Ownership
21
Section 4.4
Capital Accounts
22
Section 4.5
Other Matters
23
Section 4.6
Redemption of Units
23
     
ARTICLE V ALLOCATIONS OF PROFITS AND LOSSES
33
   
Section 5.1
Profits and Losses
33
Section 5.2
Special Allocations
33
Section 5.3
Allocations for Tax Purposes in General
36
Section 5.4
Income Tax Allocations with Respect to Depletable Properties
37
Section 5.5
Other Allocation Rules
38
     
ARTICLE VI DISTRIBUTIONS
39
   
Section 6.1
Distributions
39
Section 6.2
Tax-Related Distributions
39
Section 6.3
Distribution Upon Withdrawal
41
Section 6.4
Issuance of New Equity Securities
41

 

 
i

--------------------------------------------------------------------------------





ARTICLE VII MANAGEMENT
42
   
Section 7.1
The Managing Member; Fiduciary Duties
42
Section 7.2
Officers
42
Section 7.3
Warranted Reliance by Officers on Others
43
Section 7.4
Indemnification
44
Section 7.5
Maintenance of Insurance or Other Financial Arrangements
44
Section 7.6
Resignation or Termination of Managing Member
44
Section 7.7
No Inconsistent Obligations
45
Section 7.8
Reclassification Events of PubCo
45
Section 7.9
Certain Costs and Expenses
45
     
ARTICLE VIII ROLE OF MEMBERS
46
   
Section 8.1
Rights or Powers
46
Section 8.2
Voting
47
Section 8.3
Various Capacities
47
Section 8.4
Investment Opportunities
47
     
ARTICLE IX TRANSFERS OF INTERESTS
48
   
Section 9.1
Restrictions on Transfer
48
Section 9.2
Notice of Transfer
49
Section 9.3
Transferee Members
50
Section 9.4
Legend
50
     
ARTICLE X ACCOUNTING; CERTAIN TAX MATTERS
51
   
Section 10.1
Books of Account
51
Section 10.2
Tax Elections
51
Section 10.3
Tax Returns; Information
51
Section 10.4
Company Representative
52
Section 10.5
Withholding Tax Payments and Obligations
52
     
ARTICLE XI DISSOLUTION AND TERMINATION
54
   
Section 11.1
Liquidating Events
54
Section 11.2
Bankruptcy
55
Section 11.3
Procedure
55
Section 11.4
Rights of Members
56
Section 11.5
Notices of Dissolution
56
Section 11.6
Reasonable Time for Winding Up
56
Section 11.7
No Deficit Restoration
56
     
ARTICLE XII GENERAL
57
   
Section 12.1
Amendments; Waivers
57
Section 12.2
Further Assurances
57
Section 12.3
Successors and Assigns
57
Section 12.4
Certain Representations by Members
58
Section 12.5
Entire Agreement
58

 
 
ii

--------------------------------------------------------------------------------



 
Section 12.6
Rights of Members Independent
58
Section 12.7
Governing Law
58
Section 12.8
Jurisdiction and Venue
58
Section 12.9
Headings
59
Section 12.10
Counterparts
59
Section 12.11
Notices
59
Section 12.12
Representation By Counsel; Interpretation
60
Section 12.13
Severability
60
Section 12.14
Expenses
60
Section 12.15
Waiver of Jury Trial
60
Section 12.16
No Third Party Beneficiaries
61





iii

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
NEW FORTRESS INTERMEDIATE LLC
 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
supplemented or restated from time to time, this “Agreement”) is entered into as
of February 4, 2019, by and among New Fortress Intermediate LLC, a Delaware
limited liability company (the “Company”), New Fortress Energy LLC, a Delaware
limited liability company (“PubCo”), NFE Sub LLC, a Delaware limited liability
company (“NFE Sub”), and each other Person who is or at any time becomes a
Member in accordance with the terms of this Agreement and the Act.  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in Section 1.1.
 
RECITALS
 
WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on January 18,
2019 and was originally governed by a Limited Liability Company Agreement
effective as of January 18, 2019 (the “Existing LLC Agreement”);
 
WHEREAS, as of the date hereof, the Members of the Company consist of New
Fortress Energy Holdings and NFE Sub;
 
WHEREAS, NFE Sub is a wholly owned subsidiary of PubCo;
 
WHEREAS, pursuant to Article III of this Agreement, the Company shall be
recapitalized;
 
WHEREAS, it is contemplated that PubCo will, subject to the approval of its
board of directors, issue 20,000,000 Class A Shares to the public for cash in
the initial underwritten public offering of its limited liability company
interests (the “IPO”);
 
WHEREAS, if the IPO is consummated, (i) PubCo will contribute all of the net
proceeds received by it from the IPO and Class B Shares to NFE Sub and (ii) NFE
Sub will in turn contribute to the Company all of such net proceeds of the IPO
and Class B Shares in exchange for a number of Units equal to the number of
Class A Shares issued in the IPO and the Company will then distribute such Class
B Shares to New Fortress Energy Holdings;
 
WHEREAS, each Unit (other than any Unit held by the PubCo Holdings Group) may be
redeemed, at the election of the holder of such Unit (together with the
surrender and delivery by such holder of one Class B Share), for one Class A
Share in accordance with the terms and conditions of this Agreement;

--------------------------------------------------------------------------------

 
WHEREAS, the Members of the Company desire that NFE Sub become the sole managing
Member of the Company (in its capacity as managing Member as well as in any
other capacity, the “Managing Member”);
 
WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement and adopt this Agreement; and
 
WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Existing
LLC Agreement is hereby amended and restated and the parties hereby agree as
follows:
 
ARTICLE I

DEFINITIONS
 
Section 1.1          Definitions.  As used in this Agreement and the Schedules
and Exhibits attached to this Agreement, the following definitions shall apply:
 
“5% Holder” means any Member that is a 5% Owner.
 
“5% Owner” means any Person that (i) together with its Affiliates,  directly or
indirectly, has a pecuniary interest in at least five percent (5%) of the Units
outstanding at the time of the IPO (other than through PubCo), except for any
member of the PubCo Holdings Group, or (ii) is an Additional Permitted
Transferee.
 
“10b5-1 Plan” is defined in Section 4.6(b)(i)(E).
 
“10b5-1 Plan Redemption” means a Redemption pursuant to Section 4.6(b)(i)(E).
 
“10b5-1 Plan Redemption Date” means the first Business Day of each calendar
month in the twelve (12) month period with respect to which any Eligible Member
exercises a Redemption right under Section 4.6(b)(i)(E).
 
“10b5-1 Plan Redemption Right Exercise” is defined in Section 4.6(b)(i)(E).
 
“Act” means the Delaware Limited Liability Company Act, 6 Del.  C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding Law).
 
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.
 
“Additional Permitted Transferee” means a trust or family limited partnership
(i) established by or for the benefit of any Person described in clause (i) of
the definition of “5% Owner” and (ii) of which only such Person and his or her
immediate family members are beneficiaries or partners.
2

--------------------------------------------------------------------------------

 
“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.
 
“Additional Tax Distribution Amount” means, for a Member with respect to a Tax
Distribution Date, an amount equal to the excess (not to be less than zero) of
(A) such Member’s Assumed Tax Liability for the last Fiscal Year ending prior to
such Tax Distribution Date (in the case of any Tax Distribution Date described
in clause (b) of the definition thereof) or an estimate of such Member’s Assumed
Tax Liability as of the end of the quarterly portion of a Fiscal Year ending
immediately prior to such Tax Distribution Date (in the case of any Tax
Distribution Date described in clause (a) of the definition thereof), minus
(B) the sum of (x) all distributions previously made to such Member pursuant to
Section 6.1(a) during such Fiscal Year, (y) all distributions previously made to
such Member pursuant to Section 6.2 with respect to such Fiscal Year, and
(z) any distribution reasonably expected to be made to such Member pursuant to
Section 6.2(a) at least five (5) Business Days prior to the due date for the
payment of taxes with respect to such Tax Distribution Date that is taken into
account in the determination of available cash for purposes of Section 6.2(b).
For purposes of this definition, each distribution under Section 6.1(a) shall
first be considered to have been made in the prior Fiscal Year to the extent (i)
such distribution is made before the Tax Distribution Date described in clause
(b) of the definition thereof with respect to such prior Fiscal Year and (ii)
the amount distributable on such Tax Distribution Date is otherwise positive for
any Member.
 
“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:
 

(a)
credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 

(b)
debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 
This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (a) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (b) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.
 
“Agreement” is defined in the preamble to this Agreement.
 
“Annual Block Redemption” means a Redemption pursuant to Section 4.6(b)(i)(D).
3

--------------------------------------------------------------------------------

 
“Assumed Tax Liability” means, with respect to any Member for any Fiscal Year or
other taxable period shorter than a Fiscal Year, the product of (a) the U.S.
federal taxable income (other than taxable income incurred in connection with
the receipt of a guaranteed payment for services by such Member or the
Redemption or Transfer of any Units held by such Member) allocated by the
Company to such Member in such Fiscal Year or other taxable period, less the
U.S. federal taxable loss allocated by the Company to such Member in such Fiscal
Year or other taxable period (taking into account for purposes of clause (a),
(x) adjustments and allocations under Sections 704(c), 734 and 743 of the Code,
(y) items determined at the Member level with respect to Depletable Properties
owned by the Company, as if such items were allocated at the Company level and
(z) any applicable limitations on the deductibility of capital losses);
multiplied by (b) the highest applicable U.S. federal, state and local income
tax rate (including any tax rate imposed on “net investment income” by Section
1411 of the Code and taking into account any applicable deduction under Section
199A of the Code) applicable to an individual or, if higher, a corporation,
resident in New York, New York, with respect to the character of U.S. federal
taxable income or loss allocated by the Company to such Member (e.g., capital
gains or losses, dividends, ordinary income, etc.) during such Fiscal Year or
other taxable period.  NFI Holdings, in consultation with the Company
Representative, shall reasonably determine the Assumed Tax Liability for each
Member based on such assumptions and adjustments as NFI Holdings, in
consultation with the Company Representative, deems necessary or appropriate,
including adjustments on account of the resolution of tax audits.
 
“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.
 
“Block Redemption” means a Redemption pursuant to Section 4.6(b)(i)(B).
 
“Board” means the board of directors of PubCo.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.
 
“Business Opportunities Exempt Party” is defined in Section 8.4.
 
“Call Election Notice” is defined in Section 4.6(f)(ii).
 
“Call Right” is defined in Section 4.6(f)(i)
 
“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.4.
 
“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member.  Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.
4

--------------------------------------------------------------------------------

 
“Cash Election” is defined in Section 4.6(d) and shall also include any election
by a member of the PubCo Holdings Group to purchase Units for cash pursuant to
an exercise of the Call Right set forth in Section 4.6(k).
 
“Cash Election Amount” means, with respect to a particular Redemption for which
a Cash Election has been made, an amount of cash equal to the product of (a) the
number of Class A Shares that would have been received in such Redemption if a
Cash Election had not been made and (b) the Unit Redemption Price.
 
“Chief Executive Officer” means the person appointed as the Chief Executive
Officer of the Company by the Managing Member pursuant to Section 7.2(a).
 
“Class A Shares” means, as applicable, (a) the Class A Shares representing
limited liability company interests of PubCo or (b) following any consolidation,
merger, reclassification or other similar event involving PubCo, any shares or
other securities of PubCo or any other Person or cash or other property that
become payable in consideration for the Class A Shares or into which the Class A
Shares are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.
 
“Class B Shares” means, as applicable, (a) the Class B Shares representing
limited liability company interests of PubCo or (b) following any consolidation,
merger, reclassification or other similar event involving PubCo, any shares or
other securities of PubCo or any other Person or cash or other property that
become payable in consideration for the Class B Shares or into which the Class B
Shares are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.
 
“Closing Date Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the date hereof after
giving effect to the IPO and related transactions, the amount or deemed value of
which will be set forth by the Company on Exhibit A within 180 calendar days
following the execution of this Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding Law).
 
“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.
 
“Company” is defined in the preamble to this Agreement.
 
“Company Level Taxes” means any federal, state, or local taxes, additions to
tax, penalties, and interest payable by the Company or any of its Subsidiaries
as a result of any examination of the Company’s or any of its Subsidiaries’
affairs by any federal, state, or local tax authorities, including resulting
administrative and judicial proceedings under the Partnership Tax Audit Rules.
 
“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).  It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.
5

--------------------------------------------------------------------------------

 
“Company Representative” has the meaning assigned to the term “partnership
representative” in Section 6223 of the Code and any Treasury Regulations or
other administrative or judicial pronouncements promulgated thereunder, as
appointed pursuant to Section 10.4.
 
“Contribution Agreement” means that certain Contribution Agreement, dated
February 4, 2019, by and among the New Fortress Energy Holdings, NFE Atlantic,
PubCo, NFE Sub and the Company.
 
“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.
 
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.
 
“Covered Audit Adjustment” means an adjustment to any partnership-related item
(within the meaning of Section 6241(2)(B) of the Code) to the extent such
adjustment results in an “imputed underpayment” as described in Section 6225(b)
of the Code or any analogous provision of state or local Law.
 
“Covered Person” is defined in Section 7.4.
 
“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.
 
“Depletable Property” means each separate oil and gas property as defined in
Code Section 614.
 
“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
(excluding depletion) allowable with respect to an asset for such Fiscal Year or
other taxable period, except that (a) with respect to any such property the
Gross Asset Value of which differs from its Adjusted Basis for U.S. federal
income tax purposes and which difference is being eliminated by use of the
“remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Fiscal Year or other taxable period shall be the amount of
book basis recovered for such Fiscal Year or other taxable period under the
rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and (b) with
respect to any other such property the Gross Asset Value of which differs from
its Adjusted Basis for U.S. federal income tax purposes at the beginning of such
Fiscal Year or other taxable period, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or other taxable period bears to such beginning Adjusted Basis; provided,
however, that if the Adjusted Basis for U.S. federal income tax purposes of an
asset at the beginning of such Fiscal Year or other taxable period is zero,
Depreciation with respect to such asset shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Company Representative.
6

--------------------------------------------------------------------------------

 
“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding Law).
 
“Discount” means any underwriters’ discounts or commissions and brokers’ fees or
commissions, including, for the avoidance of doubt, any deferred discounts or
commissions and brokers’ fees or commissions payable in connection with or as a
result of any Public Offering.
 
“Effective Time” means 12:01 a.m. Central Daylight Time on the date of the
initial closing of the IPO.
 
“Eligible Member” means (a) in the case of a Quarterly Redemption, any 5%
Holder, any Permitted Transferee thereof that is a 5% Owner, and any other
Member permitted by an independent committee of the Board that does not include
such other Member; (b) in the case of a Block Redemption, a Piggyback
Redemption, or a 10b5-1 Plan Redemption, any 5% Holder, any Permitted Transferee
thereof that is a 5% Owner; and (c) in the case of an Annual Block Redemption,
any direct or indirect owner of NFI Holdings (or Affiliate thereof) that is a 5%
Holder.
 
“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.
 
“ERISA” means the Employee Retirement Security Act of 1974, as amended.
 
“Excess Tax Amount” is defined in Section 10.5(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding Law).
 
“Existing LLC Agreement” is defined in the recitals to this Agreement.
 
“Fair Market Value” means the fair market value of any property as determined in
Good Faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.
7

--------------------------------------------------------------------------------

 
 “Fiscal Year” means the fiscal year of the Company, which shall end on December
31 of each calendar year unless, for U.S. federal income tax purposes, another
fiscal year is required.  The Company shall have the same fiscal year for U.S.
federal income tax purposes and for accounting purposes.
 
“GAAP” means U.S. generally accepted accounting principles at the time.
 
“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.
 
“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.
 
“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes (which, in the case of any Depletable
Property, shall be determined pursuant to Treasury Regulations Section
1.613A-3(e)(3)(iii)(c)), except as follows:
 

(a)
the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

(b)
the Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1), (iv) the acquisition of an interest in the
Company by any new or existing Member upon the exercise of a noncompensatory
option in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or
(v) any other event to the extent determined by the Company Representative to be
permitted and necessary or appropriate to properly reflect Gross Asset Values in
accordance with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to
clauses (i), (ii) and (iv) above shall be made only if the Company
Representative reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company.  If any noncompensatory options are outstanding upon the occurrence of
an event described in clauses (b)(i) through (b)(v) above, the Company shall
adjust the Gross Asset Values of its properties in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 
8

--------------------------------------------------------------------------------

(c)
the Gross Asset Value of any Company asset distributed to any Member shall be
adjusted to equal the gross Fair Market Value of such asset on the date of such
distribution;

 

(d)
the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (g) in the
definition of “Profits” or “Losses” below or Section 5.2(h); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Company Representative determines that an
adjustment pursuant to subsection (b) of this definition is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subsection (d); and

 

(e)
if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subsections (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses, Simulated Depletion and other items allocated pursuant to Article V.

 
“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.
 
“Investment Company Act” is defined in Section 8.1(b).
 
“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.
 
“IPO” is defined in the recitals to this Agreement.
 
“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).
 
“Legal Action” is defined in Section 12.8.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
 
“Liquidating Event” is defined in Section 11.1.
 
“Managing Member” is defined in the recitals to this Agreement.
9

--------------------------------------------------------------------------------

 
“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.
 
“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i).  It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).
 
“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).
 
“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.
 
“New Fortress Energy Holdings” means New Fortress Energy Holdings LLC, a
Delaware limited liability company.
 
“NFE Atlantic” means NFE Atlantic Holdings LLC, a Delaware limited liability
company.
 
“NFE Sub” is defined in the recitals to this Agreement.
 
“NFI Holdings” means NFI E&N Holdings LLC, a Delaware limited liability company.
 
“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).
 
“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).
 
“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.
 
“Option” means the option to purchase an additional 3,000,000 Class A Shares 
granted by PubCo to the underwriters for the IPO as described in PubCo’s
registration statement on Form S-1 (Registration No. 333-228339), initially
filed with the Commission on November 9, 2018.
 
“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code, as
amended, together with any final or temporary Treasury Regulations, Revenue
Rulings, and case law interpreting Sections 6221 through 6241 of the Code, as
amended (and any analogous provision of state or local tax Law).
10

--------------------------------------------------------------------------------




“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.
 
“Permitted Transferee” means, with respect to any Member, (i) any Affiliate of
such Member, (ii) any partner, shareholder or member of such Member or any
successor of such Persons, (iii) any successor entity of such Member, and (iv)
any Person established for the benefit of, and beneficially owned solely by,
such Member.
 
“Piggyback Redemption” means a Redemption pursuant to Section 4.6(b)(i)(C).
 
“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.
 
“Primary B Shares” is defined in Section 3.1(b).
 
“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.
 
“Proceeding” is defined in Section 7.4.
 
“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
 

(a)
any income or gain of the Company that is exempt from U.S. federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(b)
any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

(c)
in the event the Gross Asset Value of any Company asset is adjusted pursuant to
subsections (b) or (c) of the definition of Gross Asset Value above, the amount
of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 

(d)
gain or loss resulting from any disposition of Company assets (other than
Depletable Property) with respect to which gain or loss is recognized for U.S.
federal income tax purposes shall be computed with reference to the Gross Asset
Value of the asset disposed of, notwithstanding that the adjusted tax basis of
such asset differs from its Gross Asset Value;

11

--------------------------------------------------------------------------------

(e)
gain resulting from any disposition of Depletable Property with respect to which
gain is recognized for U.S. federal income tax purposes shall be treated as
being equal to the corresponding Simulated Gain;

 

(f)
in lieu of the depreciation, amortization and other cost recovery deductions
(excluding depletion) taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation;

 

(g)
to the extent an adjustment to the adjusted tax basis of any asset pursuant to
Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

(h)
any items of income, gain, loss or deduction which are specifically allocated
pursuant to the provisions of Section 5.2 shall not be taken into account in
computing Profits or Losses for any taxable year, but such items available to be
specially allocated pursuant to Section 5.2 will be determined by applying rules
analogous to those set forth in subparagraphs (a) through (f) above.

 
“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.
 
“PubCo” is defined in the recitals to this Agreement.
 
“PubCo Holdings Group” means PubCo, NFE Sub, and each other Subsidiary of PubCo
(other than the Company and its Subsidiaries).
 
“PubCo Shares” means all classes and series of limited liability company
interests of PubCo, including the Class A Shares and the Class B Shares.
 
“Public Offering” means an underwritten offering and sale of Equity Securities
to the public pursuant to a registration statement, including a “bought” deal or
“overnight” public offering.
 
“Quarterly Redemption” means a Redemption pursuant to Section 4.6(b)(i).
 
“Quarterly Redemption Date” means the first Business Day of the third calendar
month in each calendar quarter, unless otherwise determined by the Board or a
committee thereof from time to time, provided that (a) the Managing Member shall
provide written notice to the Members upon the changing of any such date at
least twenty (20) calendar days prior to the earlier of the scheduled Quarterly
Redemption Date and the new Quarterly Redemption Date, and (b) if any announced
date falls on a date that is not a Business Day, the Quarterly Redemption Date
shall be the next Business Day.
12

--------------------------------------------------------------------------------

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Shares (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 4.1(g)), (b)
any merger, consolidation or other combination involving PubCo, or (c) any sale,
conveyance, lease, or other disposal of all or substantially all the properties
and assets of PubCo to any other Person, in each of clauses (a), (b) or (c), as
a result of which holders of PubCo Shares shall be entitled to receive cash,
securities or other property for their PubCo Shares.
 
“Redeeming Member” means any Eligible Member and any Tag-Along Member, in each
case, participating in a particular Redemption.
 
“Redemption” is defined in Section 4.6(b).
 
“Redemption Contingency” is defined in Section 4.6(b)(ii)(A)(III).
 
“Redemption Date” means (a) in the case of a Quarterly Redemption, the Quarterly
Redemption Date, (b) in the case of a Block Redemption or an Annual Block
Redemption, the date stated in the Redemption Notice or the date on which a
Redemption Contingency that is specified in the Redemption Notice is satisfied,
(c) in the case of a Piggyback Redemption, the date on which a Redemption
Contingency that is specified in the Redemption Notice is satisfied and (d) in
the case of a 10b5-1 Plan Redemption, the 10b5-1 Plan Redemption Date.
 
“Redemption Notice” is defined in Section 4.6(b)(ii)(A).
 
“Redemption Notice Date” is defined in Section 4.6(b)(ii)(A).
 
“Regulatory Allocations” is defined in Section 5.2(i).
 
“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding Law).
 
“Shareholders’ Agreement” means that certain Shareholders Agreement, dated
February 4, 2019, by and among PubCo and New Fortress Energy Holdings.
 
“Simulated Basis” means the Gross Asset Value of any Depletable Property. The
Simulated Basis of each Depletable Property shall be allocated to each Member
pro rata, in accordance with the number of Units owned by such Member as of the
time such Depletable Property is acquired by the Company (and any additions to
such Simulated Basis resulting from expenditures required to be capitalized in
such Simulated Basis shall be allocated among the Members in a manner designed
to cause the Members’ proportionate shares of such Simulated Basis to be in
accordance with their proportionate ownership of Units as determined at the time
of any such additions), and shall be reallocated among the Members pro rata, in
accordance with the number of Units owned by such Member as determined
immediately following the occurrence of an event giving rise to an adjustment to
the Gross Asset Values of the Company’s Depletable Properties pursuant to clause
(b) of the definition of Gross Asset Value.
13

--------------------------------------------------------------------------------

“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with federal income tax principles
(as if the Simulated Basis of the property were its Adjusted Basis) and in the
manner specified in the Treasury Regulations Section 1.704-1(b)(2)(iv)(k)(2).
For purposes of computing Simulated Depletion with respect to any Depletable
Property, the Simulated Basis of such property shall be deemed to be the Gross
Asset Value of such property, and in no event shall such allowance, in the
aggregate, exceed such Simulated Basis.
 
“Simulated Gain” means the amount of gain realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulations Section
1.704-1(b)(2)(iv)(k)(2).
 
“Simulated Loss” means the amount of loss realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulations Section
1.704-1(b)(2)(iv)(k)(2).
 
“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.
 
“Tag-Along Member” means, with respect to any Redemption, (a) any Member that is
not an Eligible Member and (b) any Eligible Member that does not meet the
thresholds set forth in Section 4.6(b) to participate in such Redemption.
 
“Tag-Along Opportunity Notice” is defined in Section 4.6(c).
 
“Tax Contribution Obligation” is defined in Section 10.5(c).
 
“Tax Distribution Date” means any date that is five (5) Business Days prior to
(a) each date on which quarterly estimated U.S. federal income tax payments are
required to be made by calendar year individual taxpayers and (b) each due date
for the U.S. federal income tax return of an individual calendar year taxpayer
(without regard to extensions).
 
“Tax Offset” is defined in Section 10.5(c).
 
“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Shares are
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).
 
“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of Law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of Law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of.  The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.
14

--------------------------------------------------------------------------------

“Transfer Agent” is defined in Section 4.6(e)(iii).
 
“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.
 
“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.
 
“Units” means the Units issued hereunder and shall also include any Equity
Security of the Company issued in respect of or in exchange for Units, whether
by way of dividend or other distribution, split, recapitalization, merger,
rollup transaction, consolidation, conversion or reorganization.
 
“Unit Redemption Price” means, with respect to a particular Redemption for which
a Cash Election has been made, (a) if the Class A Shares trade on a securities
exchange or automated or electronic quotation system, an amount equal to the
closing price for a Class A Share on the principal U.S. securities exchange or
automated or electronic quotation system on which the Class A Shares trade, as
reported by Bloomberg, L.P., or its successor, on the last full Trading Day
immediately prior to the Redemption Date, subject to appropriate and equitable
adjustment for any stock splits, reverse splits, stock dividends or similar
events affecting the Class A Shares and (b) if the Class A Shares no longer
trade on a securities exchange or automated or electronic quotation system, an
amount equal to the fair market value of one Class A Share, as determined by the
Managing Member in good faith, that would be obtained in an arms’ length
transaction for cash between an informed and willing buyer and an informed and
willing seller, neither of whom is under any compulsion to buy or sell, and
without regard to the particular circumstances of the buyer or seller; provided,
however, that if PubCo conducts a Public Offering to fund any Cash Election
Amount as permitted by this Agreement, then the Unit Redemption Price shall be
net of each Redeeming Member’s pro rata share of any Discount in connection with
such Public Offering.
 
“Unit Reinvestment Price” means, for a particular contribution on a Tax
Distribution Date, an amount equal to (a) the Unit Redemption Price, as
determined by substituting “Tax Distribution Date” for “Redemption Date,” minus
(b) the quotient of (i) the total distributions made on such Tax Distribution
Date divided by (ii) the total number of Units outstanding as of such Tax
Distribution Date (without taking into account any Units issued on such Tax
Distribution Date pursuant to Section 6.2(c)), provided that, for the avoidance
of doubt, as used in this definition, the term Unit Redemption Price shall be
applied as if the Discount is zero.
 
“Winding-Up Member” is defined in Section 11.3(a).
15

--------------------------------------------------------------------------------

Section 1.2          Interpretive Provisions.  For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
 

(a)
the terms defined in Section 1.1 are applicable to the singular as well as the
plural forms of such terms;

 

(b)
all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 

(c)
all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars;

 

(d)
when a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

(e)
whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

(f)
“or” is not exclusive;

 

(g)
pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 

(h)
the words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 
ARTICLE II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY
 
Section 2.1          Formation.  The Company has been formed as a limited
liability company subject to the provisions of the Act upon the terms,
provisions and conditions set forth in this Agreement.
 
Section 2.2          Filing.  The Company’s Certificate of Formation has been
filed with the Secretary of State of the State of Delaware in accordance with
the Act.  The Members shall execute such further documents (including amendments
to such Certificate of Formation) and take such further action as is appropriate
to comply with the requirements of Law for the formation or operation of a
limited liability company in Delaware and in all states and counties where the
Company may conduct its business.
 
Section 2.3          Name.  The name of the Company is “NEW FORTRESS
INTERMEDIATE LLC” and all business of the Company shall be conducted in such
name or, in the discretion of the Managing Member, under any other name.
 
Section 2.4          Registered Office; Registered Agent.  The location of the
registered office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801, or at such other place as the Managing Member from
time to time may select.  The name and address for service of process on the
Company in the State of Delaware are The Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801, or such other qualified Person as the
Managing Member may designate from time to time and its business address.
16

--------------------------------------------------------------------------------

Section 2.5          Principal Place of Business.  The principal place of
business of the Company shall be located in such place as is determined by the
Managing Member from time to time.
 
Section 2.6          Purpose; Powers.  The nature of the business or purposes to
be conducted or promoted by the Company is to engage in any lawful act or
activity for which limited liability companies may be formed under the Act.  The
Company shall have the power and authority to take any and all actions and
engage in any and all activities necessary, appropriate, desirable, advisable,
ancillary or incidental to the accomplishment of the foregoing purpose.
 
Section 2.7          Term.  The term of the Company commenced on the date of
filing of the Certificate of Formation of the Company with the office of the
Secretary of State of the State of Delaware in accordance with the Act and shall
continue indefinitely.  The Company may be dissolved and its affairs wound up
only in accordance with Article XI.
 
Section 2.8          Intent.  It is the intent of the Members that the Company
be operated in a manner consistent with its treatment as a “partnership” for
U.S. federal and state income tax purposes.  It is also the intent of the
Members that the Company not be operated or treated as a “partnership” for
purposes of Section 303 of the Federal Bankruptcy Code.  Neither the Company nor
any Member shall take any action inconsistent with the express intent of the
parties hereto as set forth in this Section 2.8.
 
ARTICLE III

CLOSING TRANSACTIONS
 
Section 3.1          Reorganization Transactions.
 

(a)
Pursuant to the Contribution Agreement, the Members, among others, agreed that,
on the date of, but at a time prior to, the initial close of the IPO, (i) the
Existing LLC Agreement shall be amended and restated and this Agreement shall be
adopted and (ii) New Fortress Energy Holdings will contribute its membership
interests in NFE Atlantic to the Company in exchange for the issuance of
147,058,824 Units.

 

(b)
Immediately following the initial closing of the IPO, (i) PubCo shall contribute
to NFE Sub the net proceeds received by PubCo in connection with such initial
closing and 147,058,824 Class B Shares (the “Primary B Shares”) and (ii) NFE Sub
will in turn contribute to the Company such net proceeds of the initial closing
and such Primary B Shares in exchange for the issuance of 20,000,000 Units.

 

(c)
Immediately following the contributions described in Section 3.1(b) of this
Agreement, the Company shall distribute to each of the Members (other than
PubCo), pro rata, in accordance with the number of Units owned by each Member,
the Primary B Shares.

17

--------------------------------------------------------------------------------

(d)
Immediately following any closing of the issuance and sale of Class A Shares
pursuant to the Option, PubCo shall contribute all of the net proceeds received
by it pursuant to such Option exercise to NFE Sub, and NFE Sub shall in turn
contribute such net proceeds to the Company in exchange for a number of Units
equal to the number of Class A Shares issued and sold by PubCo pursuant to such
Option exercise.

  
ARTICLE IV

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
 
Section 4.1          Authorized Units; General Provisions With Respect to Units.
 

(a)
Subject to the provisions of this Agreement, the Company shall be authorized to
issue from time to time such number of Units and such other Equity Securities as
the Managing Member shall determine in accordance with Section 4.3.  Each
authorized Unit may be issued pursuant to such agreements as the Managing Member
shall approve, including pursuant to options and warrants.  The Company may
reissue any Units that have been repurchased or acquired by the Company.

 

(b)
Except to the extent explicitly provided otherwise herein (including Section
4.3), each outstanding Unit shall be identical.

 

(c)
Initially, none of the Units will be represented by certificates.  If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code.  Nothing contained in this Section
4.1(c) shall be deemed to authorize or permit any Member to Transfer its Units
except as otherwise permitted under this Agreement.

 

(d)
The total number of Units issued and outstanding and held by the Members is set
forth on Exhibit A (as amended from time to time in accordance with the terms of
this Agreement) as of the date set forth therein.

18

--------------------------------------------------------------------------------

(e)
If, at any time after the Effective Time, PubCo issues a Class A Share or any
other Equity Security of PubCo (other than Class B Shares), (i) the Company
shall concurrently issue to PubCo one Unit (if PubCo issues a Class A Share), or
such other Equity Security of the Company (if PubCo issues Equity Securities
other than Class A Shares) corresponding to the Equity Securities issued by
PubCo, and with substantially the same rights to dividends and distributions
(including distributions upon liquidation, but taking into account differences
as a result of any tax or other liabilities borne by PubCo) and other economic
rights as those of such Equity Securities of PubCo to be issued and (ii) PubCo
shall concurrently contribute to the Company the net proceeds (in cash or other
property, as the case may be), if any, received by PubCo for such Class A Share
or other Equity Security; provided, however, that if PubCo issues any Class A
Shares in order to acquire or fund the acquisition from a Member (other than
PubCo) of a number of Units (and Class B Shares) equal to the number of Class A
Shares so issued, then the Company shall not issue any new Units in connection
therewith and, where such Class A Shares have been issued for cash to fund such
an acquisition by PubCo pursuant to a Cash Election, PubCo shall not be required
to transfer such net proceeds to the Company, and such net proceeds shall
instead be transferred to such Member as consideration for such acquisition as
required pursuant to Section 4.6(d). For the avoidance of doubt, if PubCo issues
any Class A Shares or other Equity Security for cash to be used to fund the
acquisition by any member of the PubCo Holdings Group of any Person or the
assets of any Person, then PubCo shall not be required to transfer such cash
proceeds to the Company but instead such member of the PubCo Holdings Group
shall be required to contribute such Person or the assets and liabilities of
such Person to the Company or any of its Subsidiaries. Notwithstanding the
foregoing, this Section 4.1(e) shall not apply to the issuance and distribution
to holders of PubCo Shares of rights to purchase Equity Securities of PubCo
under a “poison pill” or similar shareholders rights plan (and upon any
redemption of Units for Class A Shares, such Class A Shares will be issued
together with a corresponding right under such plan), or to the issuance under
PubCo’s employee benefit plans of any warrants, options, other rights to acquire
Equity Securities of PubCo or rights or property that may be converted into or
settled in Equity Securities of PubCo, but shall in each of the foregoing cases
apply to the issuance of Equity Securities of PubCo in connection with the
exercise or settlement of such rights, warrants, options or other rights or
property.  Except pursuant to Section 4.6, (x) the Company may not issue any
additional Units to the PubCo Holdings Group unless substantially simultaneously
therewith the PubCo Holdings Group issues or sells an equal number of
newly-issued Class A Shares of PubCo to another Person, and (y) the Company may
not issue any other Equity Securities of the Company to the PubCo Holdings Group
unless substantially simultaneously the PubCo Holdings Group issues or sells, to
another Person, an equal number of newly-issued shares of a new class or series
of Equity Securities of the PubCo Holdings Group with substantially the same
rights to dividends and distributions (including distributions upon liquidation,
but taking into account differences as a result of any tax or other liabilities
borne by the PubCo Holdings Group) and other economic rights as those of such
Equity Securities of the Company.  If at any time any member of the PubCo
Holdings Group issues Debt Securities, such member of the PubCo Holdings Group
shall transfer to the Company (in a manner to be determined by the Managing
Member in its reasonable discretion) the proceeds received by such member of the
PubCo Holdings Group in exchange for such Debt Securities in a manner that
directly or indirectly burdens the Company with the repayment of the Debt
Securities.  In the event any Equity Security outstanding at PubCo is exercised
or otherwise converted and, as a result, any Class A Shares or other Equity
Securities of PubCo are issued, (1) the corresponding Equity Security
outstanding at the Company shall be similarly exercised or otherwise converted,
as applicable, and an equivalent number of Units or other Equity Securities of
the Company shall be issued to PubCo as contemplated by the first sentence of
this Section 4.1(e), and (2) PubCo shall concurrently contribute to the Company
the net proceeds received by PubCo from any such exercise.

19

--------------------------------------------------------------------------------

(f)
No member of the PubCo Holdings Group may redeem, repurchase or otherwise
acquire (i) except pursuant to Section 4.6, any Class A Shares (including upon
forfeiture of any unvested Class A Shares) unless substantially simultaneously
the Company redeems, repurchases or otherwise acquires from the PubCo Holdings
Group an equal number of Units for the same price per security or (ii) any other
Equity Securities of PubCo, unless substantially simultaneously the Company
redeems, repurchases or otherwise acquires from the PubCo Holdings Group an
equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation, but taking into account differences
as a result of any tax or other liabilities borne by the PubCo Holdings Group)
and other economic rights as those of such Equity Securities of PubCo for the
same price per security.  The Company may not redeem, repurchase or otherwise
acquire (x) except pursuant to Section 4.6, any Units from the PubCo Holdings
Group unless substantially simultaneously the PubCo Holdings Group redeems,
repurchases or otherwise acquires an equal number of Class A Shares for the same
price per security from holders thereof, or (y) any other Equity Securities of
the Company from the PubCo Holdings Group unless substantially simultaneously
the PubCo Holdings Group redeems, repurchases or otherwise acquires for the same
price per security an equal number of Equity Securities of PubCo of a
corresponding class or series with substantially the same rights to dividends
and distributions (including distribution upon liquidation, but taking into
account differences as a result of any tax or other liabilities borne by the
PubCo Holdings Group) and other economic rights as those of such Equity
Securities of PubCo. Notwithstanding the foregoing, to the extent that any
consideration payable by PubCo in connection with the redemption or repurchase
of any Class A Shares or other Equity Securities of the PubCo Holdings Group
consists (in whole or in part) of Class A Shares or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.

 

(g)
Except pursuant to Section 4.1(i) or as provided in or Section 6.2(c), the
Company shall not in any manner effect any subdivision (by any equity split,
equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Shares, with
corresponding changes made with respect to any other exchangeable or convertible
securities.  Unless in connection with any action taken pursuant to Section
4.1(i), PubCo shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding PubCo Shares unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Units, with
corresponding changes made with respect to any other exchangeable or convertible
securities.

20

--------------------------------------------------------------------------------

(h)
Notwithstanding any other provision of this Agreement, the Company may redeem
Units from the PubCo Holdings Group for cash to fund any acquisition by the
PubCo Holdings Group of another Person or the assets and liabilities of such
Person, provided that promptly after such redemption and acquisition the PubCo
Holdings Group contributes or causes to be contributed, directly or indirectly,
such Person or the assets and liabilities of such Person to the Company or any
of its Subsidiaries in exchange for a number of Units equal to the number of
Units so redeemed.

 

(i)
Notwithstanding any other provision of this Agreement (including Section
4.1(e)), if the PubCo Holdings Group acquires or holds any material amount of
cash in excess of any monetary obligations PubCo reasonably anticipates, PubCo
may, in its sole discretion, use or cause to be used such excess cash amount in
such manner, and make such adjustments to or take such other actions with
respect to the capitalization of PubCo and the Company, as PubCo (including in
its capacity as the Managing Member) in Good Faith determines to be fair and
reasonable to the holders of PubCo Shares and to the Members and to preserve the
intended economic effect of this Section 4.1, Section 4.6, and the other
provisions hereof; provided that, if the PubCo Holdings Group contributes any
such excess cash to the Company in exchange for Units, the number of Units
issued to the PubCo Holdings Group shall be determined consistent with the
provisions of Section 6.2(c).

 
Section 4.2          Voting Rights.  No Member has any voting right except with
respect to those matters specifically reserved for a Member vote under the Act
and for matters expressly requiring the approval of Members under this
Agreement.  Except as otherwise required by the Act, each Unit will entitle the
holder thereof to one vote on all matters to be voted on by the Members.  Except
as otherwise expressly provided in this Agreement, the holders of Units having
voting rights will vote together as a single class on all matters to be approved
by the Members.
 
Section 4.3          Capital Contributions; Unit Ownership.
 

(a)
Capital Contributions.  Except as otherwise set forth in Section 4.1(e) with
respect to the obligations of PubCo, no Member shall be required to make
additional Capital Contributions.

21

--------------------------------------------------------------------------------

(b)
Issuance of Additional Units or Interests.  Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member (i) subject to the limitations of Section
4.1, additional Units or other Equity Securities in the Company (including
creating preferred interests or other classes or series of interests having such
rights, preferences and privileges as determined by the Managing Member, which
rights, preferences and privileges may be senior to the Units), and (ii)
obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member.  Upon such issuance and execution, such
Person shall be admitted as a Member of the Company.  In that event, the
Managing Member shall amend Exhibit A to reflect such additional issuances. 
Subject to Section 12.1, the Managing Member is hereby authorized to amend this
Agreement to set forth the designations, preferences, rights, powers and duties
of such additional Units or other Equity Securities in the Company, or such
other amendments that the Managing Member determines to be otherwise necessary
or appropriate in connection with the creation, authorization or issuance of,
any class or series of Units or other Equity Securities in the Company pursuant
to this Section 4.3(b); provided that, notwithstanding the foregoing, the
Managing Member shall have the right to amend this Agreement as set forth in
this sentence without the approval of any other Person (including any Member)
and notwithstanding any other provision of this Agreement (including Section
12.1) if such amendment is necessary, and then only to the extent necessary, in
order to consummate any offering of PubCo Shares or other Equity Securities of
PubCo provided that the designations, preferences, rights, powers and duties of
any such additional Units or other Equity Securities of the Company as set forth
in such amendment are substantially similar to those applicable to such PubCo
Shares or other Equity Securities of PubCo.

 
Section 4.4          Capital Accounts.  A Capital Account shall be maintained
for each Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such regulations,
the other provisions of this Agreement.  Each Member’s Capital Account shall be
(a) increased by (i) allocations to such Member of Profits pursuant to Section
5.1 and any other items of income or gain allocated to such Member pursuant to
Section 5.2, (ii) the amount of cash or the initial Gross Asset Value of any
asset (net of any Liabilities assumed by the Company and any Liabilities to
which the asset is subject) contributed to the Company by such Member, and (iii)
any other increases allowed or required by Treasury Regulations
Section 1.704-1(b)(2)(iv), and (b) decreased by (i) allocations to such Member
of Losses pursuant to Section 5.1 and any other items of deduction or loss
allocated to such Member pursuant to the provisions of Section 5.2, (ii) the
amount of any cash or the Gross Asset Value of any asset (net of any Liabilities
assumed by the Member and any Liabilities to which the asset is subject)
distributed to such Member, and (iii) any other decreases allowed or required by
Treasury Regulations Section 1.704-1(b)(2)(iv).  In the event of a Transfer of
Units made in accordance with this Agreement (including a deemed Transfer for
U.S. federal income tax purposes as described in Section 4.6(g)), the Capital
Account of the Transferor that is attributable to the Transferred Units shall
carry over to the Transferee Member in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv)(l).
22

--------------------------------------------------------------------------------

Section 4.5          Other Matters.
 

(a)
No Member shall demand or receive a return on or of its Capital Contributions or
withdraw from the Company without the consent of the Managing Member.  Under
circumstances requiring a return of any Capital Contributions, no Member has the
right to receive property other than cash.

 

(b)
No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in Section
6.2, Section 7.9 or as otherwise contemplated by this Agreement.

 

(c)
The Liability of each Member shall be limited as set forth in the Act and other
applicable Law and, except as expressly set forth in this Agreement or required
by Law, no Member (or any of its Affiliates) shall be personally liable, whether
to the Company, any of the other Members, the creditors of the Company, or any
other third party, for any debt or Liability of the Company, whether arising in
contract, tort or otherwise, solely by reason of being a Member of the Company.

 

(d)
Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

(e)
The Company shall not be obligated to repay any Capital Contributions of any
Member.

 
Section 4.6          Redemption of Units.
 

(a)
Redemptions Generally.  Upon the terms and subject to the conditions set forth
in this Section 4.6, including without limitation Section 4.6(m), each Member as
indicated herein shall be entitled to cause the Company to redeem all or a
portion of such Member’s Units (together with the surrender and delivery of the
same number of Class B Shares) for an equivalent number of Class A Shares (a
“Redemption”) or, at the Company’s election made in accordance with Section
4.6(d), cash equal to the Cash Election Amount calculated with respect to such
Redemption.

 

(b)
Redemptions by Eligible Members.

 

(i)
Permitted Redemptions by Eligible Members.

 


(A)
Quarterly Redemptions. Each Eligible Member may effect Redemptions on a
quarterly basis pursuant to this Section 4.6(b)(i) (such Redemption, a
“Quarterly Redemption”) so long as, absent the prior written consent of the
Managing Member to the contrary, any such Eligible Members redeem at least a
number of Units equal to (x) in the aggregate, the lesser of 835,294 Units or
Units with a value of at least $10.0 million at the time of such Redemption, or
(y) in the case of a 5% Holder, all of the Units held at such time by such 5%
Holder, if lower than the amount in clause (x).  Quarterly Redemptions shall
occur no more frequently than once per calendar quarter on the Quarterly
Redemption Date for such calendar quarter.

23

--------------------------------------------------------------------------------

(B)
Regular Block Redemptions. Each Eligible Member may effect a Redemption at any
time pursuant to this Section 4.6(b)(i)(B) (such Redemption, a “Block
Redemption”) so long as, absent the prior written consent of the Managing Member
to the contrary, such Eligible Member redeems at least a number of Units equal
to the lesser of  3,341,176 Units or Units with a value of at least $50.0
million at the time of such Redemption.

 

(C)
Piggyback Redemptions. Each Eligible Member may effect a Redemption pursuant to
this Section 4.6(b)(i)(C) (such Redemption, a “Piggyback Redemption”) so long as
(x) absent the prior written consent of the Managing Member to the contrary, any
such Eligible Members redeem at least a number of Units equal to, in the
aggregate, the lesser of 835,294 Units or Units with a value of at least $10.0
million at the time of such Redemption, and (y) such Piggyback Redemption right
is exercised in connection with a valid exercise of such Eligible Member’s
rights to have the Class A Shares issuable in connection with such Redemption to
participate in either the registration or an offering of securities by PubCo.

 

(D)
Annual Block Redemptions.  Each Eligible Member may effect a Redemption pursuant
this Section 4.6(b)(i)(D) (such Redemption, an “Annual Block Redemption”) not
more than once per calendar year with a Redemption Date one (1) Business Day
after the Redemption Notice Date, (x) so long as, absent the prior written
consent of the Managing Member, any such Eligible Members redeem at least
3,341,176 Units, in the aggregate, and (y) solely to the extent that PubCo
and/or the Company have sufficient capacity to reasonably pay the Cash Election
Amount with respect to such Annual Block Redemption within eight (8) calendar
days of the applicable Redemption Notice Date, taking into account available
cash of PubCo and the Company (as calculated consistent with Section 6.2(b)) and
the reasonably estimated net cash proceeds of any potential equity offerings
that could reasonably be completed within such eight-day period.

24

--------------------------------------------------------------------------------

(E)
10b5-1 Plan Redemptions. Each Eligible Member may establish a written plan for
selling Class A Shares in compliance with Rule 10b5-1(c) of the Exchange Act (a
“10b5-1 Plan”) and may effect a Redemption as described in this Section
4.6(b)(i)(E) (such Redemption, a “10b5-1 Plan Redemption”). Each such Eligible
Member may, no more than once with respect to any twelve (12) month period,
exercise the 10b5-1 Plan Redemption right in connection with any such 10b5-1
Plan (each such exercise, a “10b5-1 Plan Redemption Right Exercise”) with
respect to at least 1,670,588 Units, provided that: (A) the Units subject to
such 10b5-1 Plan Redemption Right Exercise shall be in a number reasonably
expected by such Eligible Member to provide Class A Shares to be sold under such
10b5-1 Plan(s); (B) the Units subject to such 10b5-1 Plan Redemption Right
Exercise shall either, at the election of such Eligible Member (x) be redeemed
in an equal amount on each 10b5-1 Plan Redemption Date during such twelve (12)
month period or (y) all be redeemed at one time on the first 10b5-1 Plan
Redemption Date following such 10b5-1 Plan Redemption Right Exercise; and (C)
for the avoidance of doubt, such Eligible Member shall not be entitled to any
other 10b5-1 Plan Redemption Right Exercise with respect to any overlapping
twelve (12) month period. The 1,670,588 Unit threshold described above shall be
determined with respect to a new 10b5-1 Plan Redemption Right Exercise by taking
into account any Units to be redeemed (x) pursuant to any 10b5-1 Plan Redemption
Right Exercise by any other Eligible Member that is then in effect (or
contemporaneously entered into) and (y) during the twelve (12) month period with
respect to which such new 10b5-1 Plan Redemption Right Exercise applies.

 

(ii)
Notice Requirements for Eligible Members.

 

(A)
In order to exercise any Redemption right under Section 4.6(b), the Eligible
Member shall provide written notice (the “Redemption Notice”) to the Company,
with a copy to PubCo (the date of delivery of such Redemption Notice, the
“Redemption Notice Date”), stating:

 

(I)
the number of Units (together with the surrender and delivery of an equal number
of Class B Shares) the Eligible Member elects to have the Company redeem;

 

(II)
if the Class A Shares to be received are to be issued other than in the name of
the Eligible Member, the name(s) of the Person(s) in whose name or on whose
order the Class A Shares are to be issued;

 

(III)
whether the Redemption is to be contingent (including as to timing) upon the
closing of a Public Offering of the Class A Shares for which the Units will be
redeemed or the closing of an announced merger, consolidation or other
transaction or event to which PubCo is a party in which the Class A Shares would
be exchanged or converted or become exchangeable for or convertible into cash or
other securities or property (such contingency, a “Redemption Contingency”);

25

--------------------------------------------------------------------------------

(IV)
pursuant to which section of this Agreement the Redemption right is being
exercised;

 

(V)
if it is a 10b5-1 Plan Redemption, (x) the first 10b5-1 Plan Redemption Date and
(y) whether such Eligible Member elects for such Redemptions to occur in an
equal amount on each 10b5-1 Plan Redemption Date during the relevant twelve (12)
month period or at one time on the first 10b5-1 Plan Redemption Date following
such 10b5-1 Plan Redemption Right Exercise; and

 

(VI)
if it is a Block Redemption or Annual Block Redemption, the intended Redemption
Date.

 

(B)
With respect to a Quarterly Redemption, such Redemption Notice shall be
delivered to the Company, PubCo and New Fortress Energy Holdings (if New
Fortress Energy Holdings is not a Redeeming Member), at least ten (10) calendar
days prior to the Quarterly Redemption Date. With respect to a Block Redemption,
such Redemption Notice shall be delivered to the Company at least five (5)
Business Days prior to the Redemption Date stated in such Redemption Notice;
provided, however, such Redemption Notice may be delivered to the Company up to
three (3) Business Days prior to the Redemption Date stated in such Redemption
Notice if the Eligible Member waives any rights to revoke the Redemption Notice
under Section 4.6(e)(i). With respect to a Piggyback Redemption, such Redemption
Notice shall be delivered to the Company reasonably promptly after the Eligible
Member’s receipt of notice of any applicable offering.  With respect to a 10b5-1
Plan Redemption, such Redemption Notice shall be delivered to the Company at
least five (5) Business Days prior to the first 10b5-1 Plan Redemption Date as
stated in such Redemption Notice.

 

(c)
Redemptions by Tag-Along Members.

 

(i)
Permitted Redemptions by Tag-Along Members.  If any Eligible Member exercises
(A) the Quarterly Redemption right or the Block Redemption right, then any
Tag-Along Member shall be entitled to participate in such Quarterly Redemption
or Block Redemption, as applicable or (B) the 10b5-1 Plan Redemption right, then
any Tag-Along Member shall be entitled to participate in the first such 10b5-1
Plan Redemption during a calendar quarter, provided that, in each case, any
Tag-Along Member may participate only by redeeming all Units held by such
Tag-Along Member.

26

--------------------------------------------------------------------------------

(ii)
Tag-Along Notice Requirements for the Company. If an Eligible Member  elects to
effect a Quarterly Redemption or a 10b5-1 Plan Redemption in which Tag-Along
Members are entitled to participate, then the Company shall promptly notify all
Tag-Along Members of such Redemption as soon as reasonably practicable in
advance of the anticipated Redemption Date (the “Tag-Along Opportunity Notice”),
but in any case, at least one (1) Business Day before the associated request for
inclusion from such other Members would be due pursuant to this Section 4.6(c);
provided that, in the case of a 10b5-1 Plan Redemption, the Company shall only
be required to give a Tag-Along Opportunity Notice once per twelve (12) month
period, as soon as reasonably practicable after receipt of the Redemption Notice
for a 10b5-1 Plan Redemption Right Exercise with respect to such twelve (12)
month period. If an Eligible Member  elects to effect a Block Redemption in
which Tag-Along Members are entitled to participate, then the Company shall
notify any Tag-Along Member that has timely provided a valid request under
Section 4.6(c)(iii) for inclusion in any such Block Redemption reasonably in
advance of the relevant Redemption Date and shall specify what documents and/or
items are needed from such Tag-Along Member in connection with such Redemption.

 

(iii)
Notice Requirements for Tag-Along Member. The Company shall use commercially
reasonable efforts to redeem on the Redemption Date for any Redemption in which
Tag-Along Members are entitled to participate, such Units for which the Company
has received a written request for inclusion (and any other documents or other
items that the Managing Member reasonably requests): (A) with respect to a
Quarterly Redemption, at least seven (7) calendar days prior to such Redemption
Date and (B) with respect to a 10b5-1 Plan Redemption, at least three (3)
Business Days prior to the applicable Redemption Date. With respect to a Block
Redemption, a Tag-Along Member may deliver at any time an irrevocable written
request for inclusion in any Block Redemption, and the Company shall use
commercially reasonable efforts to redeem such Tag-Along Member’s Units on the
next Redemption Date, if any, for a Block Redemption, provided such Member has
delivered to the Company any other documents or other items that the Managing
Member reasonably requests. The Company shall not be required to include in such
Redemption any Tag-Along Member’s Units in the event such Tag-Along Member does
not request for inclusion all of the Units held by such Tag-Along Member or if
the Redemption of any such Units is not practical to effect on the same
Redemption Date.

27

--------------------------------------------------------------------------------

(d)
Cash Election Right.  Upon receipt of a Redemption Notice or request for
inclusion by a Tag-Along Member in connection with any Redemption, the Company
shall be entitled to elect (a “Cash Election”) to settle the Redemption by
delivering to the Redeeming Member, in lieu of all, but not less than all, of
the applicable number of Class A Shares that would be received in such
Redemption, an amount of cash equal to the Cash Election Amount for such
Redemption.  In order to make a Cash Election with respect to a Quarterly
Redemption or a Block Redemption, the Company must provide written notice of
such election to the Redeeming Member (with a copy to PubCo) prior to 1:00 p.m.,
New York time, on the date that is two (2) Business Days prior to the Redemption
Date.  Notwithstanding the foregoing, (x) with respect to a Piggyback
Redemption, the Company shall be entitled make the Cash Election by providing
written notice reasonably promptly after receiving the Redemption Notice, and
(y) with respect to an Annual Block Redemption, the Company shall be entitled
make the Cash Election without providing written notice to NFI Holdings.  In
addition to the foregoing, a Cash Election with respect to a 10b5-1 Plan
Redemption shall be made on a quarterly basis, on the date that is two (2)
Business Days prior to the first 10b5-1 Plan Redemption Date in such calendar
quarter, and shall apply to all 10b5-1 Plan Redemptions in connection with such
10b5-1 Plan that occur in such calendar quarter. If the Company fails to provide
written notice of a Cash Election prior to the time specified in this Section
4.6(d), it shall not be entitled to make a Cash Election with respect to such
Redemption.

 

(e)
Procedure for Redemptions; Revocations.

 

(i)
Subject to the satisfaction of any Redemption Contingency that is specified in
the relevant Redemption Notice, the Redemption shall be completed on the
Redemption Date and such Class A Shares issuable upon the Redemption, or, if a
Cash Election has been made, the Cash Election Amount shall be delivered to the
Redeeming Member, as applicable, as soon as reasonably practicable on or
following the Redemption Date. Unless a valid Cash Election has been made, a
Redemption Notice in connection with a Quarterly Redemption or Block Redemption
may be revoked at any time prior to the date that is three (3) Business Days
prior to the Redemption Date (except, for the avoidance of doubt, if the
Redeeming Member has waived such revocation right in respect of a Block
Redemption pursuant to Section 4.6(b)(ii)(B)). If a valid revocation pursuant to
this Section 4.6(e)(i) causes the total number of Units to be redeemed in
connection with a Quarterly Redemption or Block Redemption to be less than the
minimum number of Units required to be redeemed under Section 4.6(b)(i)(A) or
Section 4.6(b)(i)(B), as applicable, then such Redemption shall be cancelled
with respect to all Units. With respect to a 10b5-1 Plan Redemption, each
Redeeming Member may revoke such Redemption once per calendar quarter by written
election at least three (3) Business Days prior to the 10b5-1 Plan Redemption
Date for the first month of such quarter, provided that, such revocation will
apply to all Units that would be otherwise by redeemed in connection with such
10b5-1 Plan during such calendar quarter, and such 10b5-1 Plan has been
established for at least one calendar quarter. 

28

--------------------------------------------------------------------------------

(ii)
Unless a member of the PubCo Holdings Group has elected the Call Right pursuant
to Section 4.6(f), on the Redemption Date (to be effective immediately prior to
the close of business on the Redemption Date) (A) the Redeeming Member shall
transfer and surrender the Units to be redeemed (and a corresponding number of
Class B Shares) to the Company, in each case free and clear of all liens and
encumbrances, (B) PubCo, directly or indirectly through any other member(s) of
the PubCo Holdings Group, shall contribute to the Company the consideration the
Redeeming Member is entitled to receive under Section 4.6(b) and, as described
in Section 4.1(e), the Company shall issue to PubCo or such other member(s) of
the PubCo Holdings Group, as applicable, a number of Units or other Equity
Securities of the Company as consideration for such contribution, (C) the
Company shall (x) cancel the redeemed Units, (y) transfer to the Redeeming
Member the consideration the Redeeming Member is entitled to receive under
Section 4.6(b), and (z) if the Units are certificated, issue to the Redeeming
Member a certificate for a number of Units equal to the difference (if any)
between the number of Units evidenced by the certificate surrendered by the
Redeeming Member pursuant to clause (ii)(A) of this Section 4.6(e) and the
number of redeemed Units, and (D) PubCo shall cancel the surrendered Class B
Shares.  Notwithstanding any other provisions of this Agreement to the contrary,
in the event that the Company makes a valid Cash Election, PubCo shall only be
obligated to contribute to the Company an amount in cash equal to the net
proceeds (after deduction of the Discount) from the sale by PubCo of a number of
Class A Shares equal to the number of Units and Class B Shares to be redeemed
with such cash or from the sale of other PubCo Equity Securities used to fund
the Cash Election Amount; provided that PubCo’s Capital Account (or the Capital
Account(s) of the other member(s) of the PubCo Holdings Group, as applicable)
shall be increased by the amount of such Discount in accordance with Section
7.9;  provided further, that the contribution of such net proceeds shall in no
event affect the Redeeming Member’s right to receive the Cash Election Amount.

 

(iii)
If the Units to be redeemed (or the Class B Shares to be transferred and
surrendered) by the Redeeming Member are represented by a certificate or
certificates, prior to the Redemption Date, the Redeeming Member shall also
present and surrender such certificate or certificates representing such Units
(or Class B Shares) during normal business hours at the principal executive
offices of the Company, or if any agent for the registration or transfer of
Class A Shares is then duly appointed and acting (the “Transfer Agent”), at the
office of the Transfer Agent.  If required by the Managing Member, any
certificate for Units and any certificate for Class B Shares (in each case, if
certificated) surrendered to the Company hereunder shall be accompanied by
instruments of transfer, in forms reasonably satisfactory to the Managing Member
and the Transfer Agent, duly executed by the Redeeming Member or the Redeeming
Member’s duly authorized representative.

29

--------------------------------------------------------------------------------

(f)
Call Right.

 

(i)
Notwithstanding anything to the contrary in this Section 4.6, a Redeeming Member
shall be deemed to have offered to sell its Units as described in the Redemption
Notice to each member of the PubCo Holdings Group, and any member of the PubCo
Holdings Group may, in its sole discretion, by means of delivery of a Call
Election Notice in accordance with, and subject to the terms of, this Section
4.6(f), elect to purchase directly and acquire such Units (together with the
surrender and delivery of the same number of Class B Shares) on the Redemption
Date by paying to the Redeeming Member (or, on the Redeeming Member’s written
order, its designee) that number of Class A Shares the Redeeming Member (or its
designees) would otherwise receive pursuant to Section 4.6(b) or Section
4.6(c)(i) or, at the election of such member of the PubCo Holdings Group, an
amount of cash equal to the Cash Election Amount of such Class A Shares (the
“Call Right”), whereupon such member of the PubCo Holdings Group shall acquire
the Units offered for redemption by the Redeeming Member (together with the
surrender and delivery of the same number of Class B Shares to PubCo for
cancellation).  Such member of the PubCo Holdings Group shall be treated for all
purposes of this Agreement as the owner of such Units; provided that if the Cash
Election Amount is funded other than through the issuance of Class A Shares,
such Units will be reclassified into another Equity Security of the Company if
the Managing Member determines such reclassification is necessary.

 

(ii)
Each member of the PubCo Holdings Group may, at any time prior to the Redemption
Date, in its sole discretion deliver written notice (a “Call Election Notice”)
to the Company and the Redeeming Member setting forth its election to exercise
the Call Right.  A Call Election Notice may be revoked by the applicable member
of the PubCo Holdings Group at any time; provided that any such revocation does
not prejudice the ability of the parties to consummate a Redemption on the
Redemption Date.  Except as otherwise provided by this Section 4.6(f), an
exercise of the Call Right shall be consummated pursuant to the same timeframe
and in the same manner as the relevant Redemption would have been consummated if
PubCo had not delivered a Call Election Notice.

 

(g)
For U.S. federal income (and applicable state and local) tax purposes, each of
the Redeeming Member, the Company and PubCo (and any other member of the PubCo
Holdings Group, as applicable) agree to treat each Redemption or, in the event
any member of the PubCo Holdings Group exercises the Call Right, each
transaction between the Redeeming Member and such member of the PubCo Holdings
Group, as a sale of the Redeeming Member’s Units (together with the same number
of Class B Shares) to PubCo or any other participating member of the PubCo
Holdings Group in exchange for Class A Shares or cash, as applicable.

30

--------------------------------------------------------------------------------

(h)
If (i) there is any reclassification, reorganization, recapitalization or other
similar transaction pursuant to which the Class A Shares are converted or
changed into another security, securities or other property (other than as a
result of a subdivision or combination or any transaction subject to Section
4.1(g)), or (ii) except in connection with actions taken with respect to the
capitalization of PubCo or the Company pursuant to Section 4.1(i), PubCo, by
dividend or otherwise, distributes to all holders of the Class A Shares
evidences of its Indebtedness or assets, including securities (including Class A
Shares and any rights, options or warrants to all holders of the Class A Shares
to subscribe for or to purchase or to otherwise acquire Class A Shares, or other
securities or rights convertible into, exchangeable for or exercisable for Class
A Shares) but excluding (A) any cash dividend or distribution, or (B) any such
distribution of Indebtedness or assets, in either case (A) or (B) received by
PubCo from the Company in respect of the Units, then upon any subsequent
Redemption, in addition to the Class A Shares or the Cash Election Amount, as
applicable, each Member shall be entitled to receive the amount of such
security, securities or other property that such Member would have received if
such Redemption had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization, other similar transaction,
dividend or other distribution, taking into account any adjustment as a result
of any subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction.  For the
avoidance of doubt, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Shares are
converted or changed into another security, securities or other property, or any
dividend or distribution (other than an excluded dividend or distribution, as
described above), this Section 4.6 shall continue to be applicable, mutatis
mutandis, with respect to such security or other property.  This Agreement shall
apply to the Units held by the Members as of the date hereof, as well as any
Units hereafter acquired by a Member.

 

(i)
PubCo covenants that all Class A Shares that shall be issued upon a Redemption
shall, upon issuance thereof, be validly issued, fully paid and non-assessable. 
In addition, for so long as the Class A Shares are listed on a National
Securities Exchange, PubCo shall use its reasonable best efforts to cause all
Class A Shares issued upon a Redemption to be listed on such National Securities
Exchange at the time of such issuance.

 

(j)
The issuance of Class A Shares upon a Redemption shall be made without charge to
the Redeeming Member for any stamp or other similar tax in respect of such
issuance; provided, however, that if any such Class A Shares are to be issued in
a name other than that of the Redeeming Member, then the Person or Persons in
whose name the shares are to be issued shall pay to PubCo the amount of any tax
that may be payable in respect of any transfer involved in such issuance or
shall establish to the reasonable satisfaction of PubCo that such tax has been
paid or is not payable.  The Company and each member of the PubCo Holdings Group
shall be entitled to deduct and withhold from any consideration payable or
otherwise deliverable upon a Redemption such amounts as may be required to be
deducted or withheld therefrom under the Code or any provision of applicable
Law, and to the extent deduction and withholding is required, such deduction and
withholding may be taken in Class A Shares. To the extent such amounts are so
deducted or withheld and paid over to the relevant governmental authority, such
amounts shall be treated for all purposes under this Agreement as having been
paid to the Redeeming Member and, if withholding is taken in Class A Shares, the
relevant withholding party shall be treated as having sold such Class A Shares
on behalf of such Redeeming Member for an amount of cash equal to the fair
market value thereof at the time of such deemed sale and paid such cash proceeds
to the appropriate governmental authority.  Notwithstanding the foregoing, in
the event any deduction or withholding is required upon the issuance of Class A
Shares, the relevant withholding party may require the Redeeming Member to pay
to the relevant withholding party promptly, and in any no event later than ten
(10) Business Days after the Redemption Date, cash equal to the amount of any
such required deduction or withholding.

31

--------------------------------------------------------------------------------

(k)
No Redemption shall impair the right of the Redeeming Member to receive any
distributions payable on the Units redeemed pursuant to such Redemption in
respect of a record date that occurs prior to the Redemption Date for such
Redemption.  For the avoidance of doubt, no Redeeming Member or a Person
designated by a Redeeming Member to receive Class A Shares, shall be entitled to
receive, with respect to such record date, distributions or dividends both on
Units redeemed by the Company from such Redeeming Member and on Class A Shares
received by such Redeeming Member, or other Person so designated, if applicable,
in such Redemption.

 

(l)
Any Units acquired by the Company under this Section 4.6 and transferred by the
Company to any member of the PubCo Holdings Group shall remain outstanding and
shall not be cancelled as a result of their acquisition by the Company. 
Notwithstanding any other provision of this Agreement, the applicable member(s)
of the PubCo Holdings Group shall be automatically admitted as a Member of the
Company with respect to any Units or other Equity Securities in the Company it
receives under this Agreement (including under this Section 4.6 in connection
with any Redemption).

 

(m)
The Managing Member may impose additional limitations and restrictions on
Redemptions (including limiting Redemptions or creating priority procedures for
Redemptions), to the extent it determines, in its sole discretion, such
limitations and restrictions to be necessary or appropriate to avoid undue risk
that the Company may be classified as a “publicly traded partnership” within the
meaning of Section 7704 of the Code.  Furthermore, the Managing Member may
require any Member or group of Members to redeem all of their Units to the
extent it determines, in its sole discretion, that such Redemption is necessary
or appropriate to avoid undue risk that the Company may be classified as a
“publicly traded partnership” within the meaning of Section 7704 of the Code. 
Upon delivery of any notice by the Managing Member to such Member or group of
Members requiring such Redemption, such Member or group of Members shall
exchange, subject to exercise by any member of the PubCo Holdings Group of the
Call Right pursuant to Section 4.6(f)(i), all of their Units effective as of the
date specified in such notice (and such date shall be deemed to be a Redemption
Date for purposes of this Agreement) in accordance with this Section 4.6 and
otherwise in accordance with the requirements set forth in such notice.

32

--------------------------------------------------------------------------------

ARTICLE V

ALLOCATIONS OF PROFITS AND LOSSES
 
Section 5.1          Profits and Losses.  After giving effect to the allocations
under Section 5.2 and subject to Section 5.4, Profits and Losses (and, to the
extent determined by the Company Representative to be necessary and appropriate
to achieve the resulting Capital Account balances described below, any allocable
items of income, gain, loss, deduction or credit includable in the computation
of Profits and Losses) for each Fiscal Year or other taxable period shall be
allocated among the Members during such Fiscal Year or other taxable period in a
manner such that, after giving effect to the special allocations set forth in
Section 5.2 and all distributions through the end of such Fiscal Year or other
taxable period, the Capital Account balance of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the amount such
Member would receive pursuant to Section 11.3(b) if all assets of the Company on
hand at the end of such Fiscal Year or other taxable period were sold for cash
equal to their Gross Asset Values, all liabilities of the Company were satisfied
in cash in accordance with their terms (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability), and
all remaining or resulting cash was distributed, in accordance with Section
11.3(b), to the Members immediately after making such allocation, minus (ii)
such Member’s share of Company Minimum Gain and Member Minimum Gain, computed
immediately prior to the hypothetical sale of assets, and the amount any such
Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets.
 
Section 5.2          Special Allocations.
 

(a)
Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members on a pro rata basis, in accordance with the
number of Units owned by each Member as of the last day of such Fiscal Year or
other taxable period.  The amount of Nonrecourse Deductions for a Fiscal Year or
other taxable period shall equal the excess, if any, of the net increase, if
any, in the amount of Company Minimum Gain during that Fiscal Year or other
taxable period over the aggregate amount of any distributions during that Fiscal
Year or other taxable period of proceeds of a Nonrecourse Liability that are
allocable to an increase in Company Minimum Gain, determined in accordance with
the provisions of Treasury Regulations Section 1.704-2(d).

 

(b)
Any Member Nonrecourse Deductions for any Fiscal Year or other taxable period
shall be specially allocated to the Member who bears economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i).  If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss.  This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

33

--------------------------------------------------------------------------------

(c)
Notwithstanding any other provision of this Agreement to the contrary, if there
is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations
Section 1.704-2(g)(2)).  This section is intended to constitute a minimum gain
chargeback under Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(d)
Notwithstanding any other provision of this Agreement except Section 5.2(c), if
there is a net decrease in Member Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Member Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)).  This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

(e)
Notwithstanding any provision hereof to the contrary except Section 5.2(a) and
Section 5.2(b), no Losses or other items of loss or expense shall be allocated
to any Member to the extent that such allocation would cause such Member to have
an Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of such Fiscal Year or other taxable period.  All
Losses and other items of loss and expense in excess of the limitation set forth
in this Section 5.2(e) shall be allocated to the Members who do not have an
Adjusted Capital Account Deficit in proportion to their relative positive
Capital Accounts but only to the extent that such Losses and other items of loss
and expense do not cause any such Member to have an Adjusted Capital Account
Deficit.

 

(f)
Notwithstanding any provision hereof to the contrary except Section 5.2(c) and
Section 5.2(d), in the event any Member unexpectedly receives any adjustment,
allocation or distribution described in paragraph (4), (5) or (6) of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain (consisting
of a pro rata portion of each item of income, including gross income, and gain
for the Fiscal Year or other taxable period) shall be specially allocated to
such Member in an amount and manner sufficient to eliminate any Adjusted Capital
Account Deficit of that Member as quickly as possible; provided that an
allocation pursuant to this Section 5.2(f) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article V have been tentatively made as
if this Section 5.2(f) were not in this Agreement.  This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

34

--------------------------------------------------------------------------------

(g)
If any Member has a deficit balance in its Capital Account at the end of any
Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income and gain and Simulated Gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 5.2(g) shall be made only if and to the extent that
such Member would have a deficit balance in its Capital Account in excess of
such sum after all other allocations provided for in this Article V have been
made as if Section 5.2(f) and this Section 5.2(g) were not in this Agreement.

 

(h)
To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Sections 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom
such distribution was made if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(i)
Simulated Depletion for each Depletable Property, and Simulated Loss for
Depletable Property upon the disposition of such Depletable Property, shall be
allocated among the Members in proportion to their shares of Simulated Basis in
such Depletable Property.

 

(j)
The allocations set forth in Sections 5.2(a) through Section 5.2(i) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Treasury Regulations Sections 1.704-1(b) and 1.704-2.  Notwithstanding any other
provision of this Article V (other than the Regulatory Allocations), the
Regulatory Allocations (and anticipated future Regulatory Allocations) shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Members so that, to the extent possible, the net amount of such
allocation of other items and the Regulatory Allocations to each Member should
be equal to the net amount that would have been allocated to each such Member if
the Regulatory Allocations had not occurred.  This Section 5.2(j) is intended to
minimize to the extent possible and to the extent necessary any economic
distortions which may result from application of the Regulatory Allocations and
shall be interpreted in a manner consistent therewith.

35

--------------------------------------------------------------------------------

(k)
Items of income, gain, loss, expense or credit resulting from a Covered Audit
Adjustment shall be allocated to the Members in accordance with the applicable
provisions of the Partnership Tax Audit Rules.

 
Section 5.3          Allocations for Tax Purposes in General.
 

(a)
Except as otherwise provided in this Section 5.3 or Section 5.4, each item of
income, gain, loss and deduction of the Company for U.S. federal income tax
purposes shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 

(b)
In accordance with Code Section 704(c) and the Treasury Regulations thereunder
(including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using such method or methods determined by the
Company Representative to be appropriate and in accordance with the applicable
Treasury Regulations; provided, that the Company Representative will use the
“traditional method with curative allocations,” with the curative allocations
applied only to sale gain, under Treasury Regulations Section 1.704-3(c) with
respect to the assets owned by the Company at the time of the IPO.

 

(c)
Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions, and (ii)
recapture of credits shall be allocated to the Members in accordance with
applicable Law.

 

(d)
Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

 

(e)
If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

36

--------------------------------------------------------------------------------

Section 5.4          Income Tax Allocations with Respect to Depletable
Properties.
 

(a)
Cost and percentage depletion deductions with respect to any Depletable Property
shall be computed separately by the Members rather than the Company. For
purposes of such computations, the federal income tax basis of each Depletable
Property shall be allocated to each Member pro rata, in accordance with the
number of Units owned by such Member as of the time such Depletable Property is
acquired by the Company (and any additions to such federal income tax basis
resulting from expenditures required to be capitalized in such basis shall be
allocated among the Members in a manner designed to cause the Members’
proportionate shares of such adjusted federal income tax basis to be in
accordance with their proportionate ownership of Units as determined at the time
of any such additions), and shall be reallocated among the Members pro rata, in
accordance with the number of Units owned by such Member as determined
immediately following the occurrence of an event giving rise to an adjustment to
the Gross Asset Values of the Company’s Depletable Properties pursuant to clause
(b) of the definition of Gross Asset Value. The Company shall inform each Member
of such Member’s allocable share of the federal income tax basis of each
Depletable Property promptly following the acquisition of such Depletable
Property by the Company, any adjustment resulting from expenditures required to
be capitalized in such basis, and any reallocation of such basis as provided in
the previous sentence.

 

(b)
For purposes of the separate computation of gain or loss by each Member on the
taxable disposition of Depletable Property, the amount realized from such
disposition shall be allocated (i) first, to the Members in an amount equal to
the Simulated Basis in such Depletable Property in proportion to their allocable
shares thereof and (ii) second, any remaining amount realized shall be allocated
consistent with the allocation of Simulated Gains.

 

(c)
The allocations described in this Section 5.4 are intended to be applied in
accordance with the Members’ “interests in partnership capital” under
Section 613A(c)(7)(D) of the Code; provided that the Members understand and
agree that the Company Representative may authorize special allocations of
federal income tax basis, income, gain, deduction or loss, as computed for
federal income tax purposes, in order to eliminate differences between Simulated
Basis and adjusted federal income tax basis with respect to Depletable
Properties, in such manner as determined consistent with the principles outlined
in Section 5.3(b). The provisions of this Section 5.4(c) and the other
provisions of this Agreement relating to allocations under Code
Section 613A(c)(7)(D) are intended to comply with Treasury Regulations
Section 1.704-1(b)(4)(v) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.

 

(d)
Each Member, with the assistance of the Company, shall separately keep records
of its share of the adjusted tax basis in each Depletable Property, adjust such
share of the adjusted tax basis for any cost or percentage depletion allowable
with respect to such property and use such adjusted tax basis in the computation
of its cost depletion or in the computation of its gain or loss on the
disposition of such property by the Company. Upon the reasonable request of the
Company, each Member shall advise the Company of its adjusted tax basis in each
Depletable Property and any depletion computed with respect thereto, both as
computed in accordance with the provisions of this subsection for purposes of
allowing the Company to make adjustments to the tax basis of its assets as a
result of certain transfers of interests in the Company or distributions by the
Company. The Company may rely on such information and, if it is not provided by
the Member, may make such reasonable assumptions as it shall determine with
respect thereto.

37

--------------------------------------------------------------------------------

Section 5.5          Other Allocation Rules.
 

(a)
The Members are aware of the income tax consequences of the allocations made by
this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement.  The Members hereby agree to be bound
by the provisions of this Article V in reporting their share of Company income
and loss for income tax purposes.

 

(b)
The provisions regarding the establishment and maintenance for each Member of a
Capital Account and the allocations set forth herein are intended to comply with
the Treasury Regulations and to reflect the intended economic entitlement of the
Members.  If the Company Representative determines, that the application of
these provisions would result in non-compliance with the Treasury Regulations or
would be inconsistent with the intended economic entitlement of the Members, the
Company Representative is authorized to make any appropriate adjustments to such
provisions.

 

(c)
All items of income, gain, loss, deduction and credit allocable to an interest
in the Company that may have been Transferred shall be allocated between the
Transferor and the Transferee based on the portion of the Fiscal Year or other
taxable period during which each was recognized as the owner of such interest,
without regard to the results of Company operations during any particular
portion of that year and without regard to whether cash distributions were made
to the Transferor or the Transferee during that year; provided, however, that
this allocation must be made in accordance with a method determined by the
Company Representative and permissible under Code Section 706 and the Treasury
Regulations thereunder.

 

(d)
The Members’ proportionate shares of the “excess nonrecourse liabilities” of the
Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3), shall
be allocated to the Members on a pro rata basis, in accordance with the number
of Units owned by each Member.

 
38

--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS
 
Section 6.1          Distributions.
 

(a)
Distributions.  To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine using such record date as the Managing
Member may designate; any such distribution shall be made to the Members as of
the close of business on such record date on a pro rata basis (except that, for
the avoidance of doubt, repurchases or redemptions made in accordance with
Section 4.1(f) or payments made in accordance with Sections 7.4 or 7.9 need not
be on a pro rata basis), in accordance with the number of Units owned by each
Member as of the close of business on such record date; provided, however, that
the Managing Member shall have the obligation to make distributions as set forth
in Sections 6.2 and 11.3(b)(iii); and provided, further, that, notwithstanding
any other provision herein to the contrary, no distributions shall be made to
any Member to the extent such distribution would render the Company insolvent or
violate the Act.  For purposes of the foregoing sentence, insolvency means the
inability of the Company to meet its payment obligations when due.  Promptly
following the designation of a record date and the declaration of a distribution
pursuant to this Section 6.1, the Managing Member shall give notice to each
Member of the record date, the amount and the terms of the distribution and the
payment date thereof.

 

(b)
Successors.  For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 

(c)
Distributions In-Kind.  Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member.  To the extent that the Company
distributes property in-kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 6.1(a) and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value.  Any resulting gain or loss shall
be allocated to the Member’s Capital Accounts in accordance with Sections 5.1
and 5.2.

 
Section 6.2          Tax-Related Distributions.
 

(a)
The Company shall, subject to any restrictions contained in any agreement to
which the Company is bound, make distributions out of the Company’s available
cash for distribution to all Members on a pro rata basis in accordance with
Section 6.1, at such times and in such amounts as the Managing Member reasonably
determines is necessary to enable the PubCo Holdings Group, in the aggregate, to
timely satisfy any and all U.S. federal, state and local and non-U.S. tax
obligations (including any Company Level Taxes, but excluding any obligations to
remit any withholdings withheld from payments to third parties) owed by the
PubCo Holdings Group, in the aggregate; provided that, to the extent that the
Managing Member determines in Good Faith that the Company does not have
sufficient available cash for distribution, the amount of any distributions
otherwise required to be made under this Section 6.2(a) shall be decreased as
among the Members on a pro rata basis in accordance with the relative amount of
the distribution that otherwise would be required to be made to each Member
pursuant to such clause.

39

--------------------------------------------------------------------------------

(b)
The Company shall, subject to any restrictions contained in any agreement to
which the Company is bound and the Managing Member’s Good Faith determination as
to the amount of the Company’s available cash (for the avoidance of doubt,
taking into account any distributions reasonably expected to be made pursuant to
Section 6.2(a) reasonably contemporaneously with such Tax Distribution Date),
make distributions out of available cash for distribution on such Tax
Distribution Date, to all Members on a pro rata basis in accordance with Section
6.1 to the extent required to cause (x) any 5% Holder, (y) any Member in which a
5% Owner (or any Affiliate thereof) holds a direct or indirect interest,
provided that such Member has notified the Company of such status (unless the
Company is otherwise aware of such status), and (z) each other Member (other
than any member of the PubCo Holdings Group) who on such Tax Distribution Date
holds (together with its Affiliates) at least five percent (5%) of the
then-outstanding Units to receive a distribution at least equal to such Member’s
Additional Tax Distribution Amount with respect to such Tax Distribution
Date, provided that, to the extent that the Managing Member determines in Good
Faith that the Company does not have sufficient available cash for distribution,
the amount of any distributions otherwise required to be made on such Tax
Distribution Date shall be decreased as among the Members on a pro rata basis in
accordance with the relative amount of the distribution that otherwise would be
required to be made to each Member pursuant to such clause.

  
(c)
 

(i)
Each member of the PubCo Holdings Group and each 5% Holder, if such Member so
elects in writing at least fifteen (15) Business Days in advance of a Tax
Distribution Date, shall be entitled to make a cash contribution to the Company,
in an amount not greater than the amount of cash received by such Member
pursuant to Section 6.2(b) on such Tax Distribution Date, in exchange for the
issuance by the Company to such Member of a number of Units equal to (i) the
amount of cash contributed to the Company divided by (ii) the Unit Reinvestment
Price as of such Tax Distribution Date; provided that to the extent any such
contribution would give rise to the issuance of fractional Units pursuant to the
foregoing formula, but taking into account any recapitalization of Units
pursuant to Section 6.2(c)(ii), such cash shall be retained by the contributing
Member and no fractional Units shall be issued.  Any such contribution and
issuance of Units shall be made on such Tax Distribution Date.

 

(ii)
Effective at the end of such Tax Distribution Date, the Company shall
recapitalize its Units (by reverse Unit split or otherwise) to the extent
necessary to cause the aggregate number of Units held by the PubCo Holdings
Group to equal the number of Class A Shares outstanding, and the Company, NFE
Sub and PubCo, as applicable, shall make adjustments to the number of Class B
Shares outstanding (including, for the avoidance of doubt, the issuance of new
Class B Shares) as may be necessary or appropriate such that each Member (other
than any member of the PubCo Holdings Group) holds one Class B Share per Unit
held by such Member after taking into account such recapitalization.

40

--------------------------------------------------------------------------------

(iii)
To the extent that the Company makes a material distribution pursuant to Section
6.2(a), the Company shall provide notice to member of the PubCo Holdings Group
and each 5% Holder reasonably in advance of such distribution, and the
provisions of Sections 6.2(c)(i) and (ii) shall apply in respect of such
distribution as if it were made on a Tax Distribution Date pursuant to Section
6.2(b).

 

(iv)
For U.S. federal income (and applicable state and local) tax purposes, any
contribution by a Member pursuant to this Section 6.2(c) shall not be treated as
a contribution in exchange for the issuance of new Units, but instead the
distribution to such Member pursuant to Section 6.2(a) or Section 6.2(b), as
applicable, shall be treated as having been reduced by the amount of such
contribution.

 

(d)
For purposes of determining whether a distribution may be made under Section
6.2(a) and Section 6.2(b), the amount of the Company’s available cash for
distribution shall be determined by taking into account the following: (A) all
Indebtedness, obligations and anticipated borrowing needs of the Company and its
Subsidiaries, including planned or reasonably contemplated capital expenditures,
contractual obligations (including restrictions on distributions under, or
required payments with respect to, any credit facilities and other
Indebtedness), (B) the extent to which the Company and its Subsidiaries may
commercially reasonably draw on any undrawn lines of credit or other
Indebtedness (considering, for the avoidance of doubt, the cost and other terms
of such Indebtedness, the desired leverage ratio and net cash flow of the
Company, the Company’s ability to repay any additional borrowing, and any other
factors the Managing Member may deem appropriate in its Good Faith discretion),
(C) any amounts reasonably expected to be contributed to the Company pursuant to
Section 6.2(c)(i), and (D) such reserves and available undrawn lines of credit
as the Managing Member determines in its Good Faith discretion to be necessary
and appropriate.

 
Section 6.3          Distribution Upon Withdrawal.  No withdrawing Member shall
be entitled to receive any distribution or the value of such Member’s Interest
in the Company as a result of withdrawal from the Company prior to the
liquidation of the Company, except as specifically provided in this Agreement.
 
Section 6.4          Issuance of New Equity Securities.  This Article VI shall
be subject to and, to the extent necessary, amended to reflect the issuance by
the Company of any additional Equity Securities.
41

--------------------------------------------------------------------------------

 

 
ARTICLE VII

MANAGEMENT
 
Section 7.1          The Managing Member; Fiduciary Duties.
 


(a)
NFE Sub shall be the sole Managing Member of the Company.  Except as otherwise
required by Law, (i) the Managing Member shall have full and complete charge of
all affairs of the Company, (ii) the management and control of the Company’s
business activities and operations shall rest exclusively with the Managing
Member, and the Managing Member shall make all decisions regarding the business,
activities and operations of the Company (including the incurrence of costs and
expenses) in its sole discretion without the consent of any other Member and
(iii) the Members other than the Managing Member (in their capacity as such)
shall not participate in the control, management, direction or operation of the
activities or affairs of the Company and shall have no power to act for or bind
the Company.

 


(b)
In connection with the performance of its duties as the Managing Member of the
Company, except as otherwise set forth herein, the Managing Member acknowledges
that it will owe to the Members the same fiduciary duties as it would owe to the
stockholders of a Delaware corporation if it were a member of the board of
directors of such a corporation and the Members were stockholders of such
corporation.  The Members acknowledge that the Managing Member will take action
through its board of directors, and that the members of the Managing Member’s
board of directors will owe comparable fiduciary duties to the stockholders of
the Managing Member.

 
Section 7.2          Officers.
 


(a)
The Managing Member may appoint, employ or otherwise contract with any Person
for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 


(b)
Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect.  The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of president and chief executive officer of a corporation organized
under the DGCL, subject to the terms of this Agreement, and will have such other
powers and duties as may be prescribed by the Managing Member or this
Agreement.  The Chief Executive Officer will have the power to execute bonds,
mortgages and other contracts requiring a seal, under the seal of the Company,
except where required or permitted by Law to be otherwise signed and executed,
and except where the signing and execution thereof will be expressly delegated
by the Managing Member to some other Officer or agent of the Company.

 
42

--------------------------------------------------------------------------------


(c)
Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include a president, one or more vice presidents, a
secretary, one or more assistant secretaries, a chief financial officer, a
general counsel, a treasurer, one or more assistant treasurers, a chief
operating officer, an executive chairman, and any other officers that the
Managing Member deems appropriate.  Except as set forth herein, the Officers
will serve at the pleasure of the Managing Member, subject to all rights, if
any, of such Officer under any contract of employment.  Any individual may hold
any number of offices, and an Officer may, but need not, be a Member of the
Company.  The Officers will exercise such powers and perform such duties as
specified in this Agreement or as determined from time to time by the Managing
Member.

 


(d)
Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member.  Any Officer may resign at any time by giving
written notice to the Managing Member.  Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective.  Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party.  A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 
Section 7.3          Warranted Reliance by Officers on Others.  In exercising
their authority and performing their duties under this Agreement, the Officers
shall be entitled to rely on information, opinions, reports, or statements of
the following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:
 


(a)
one or more employees or other agents of the Company or subordinates whom the
Officer reasonably believes to be reliable and competent in the matters
presented; and

 


(b)
any attorney, public accountant, or other Person as to matters which the Officer
reasonably believes to be within such Person’s professional or expert
competence.

 
43

--------------------------------------------------------------------------------

  Section 7.4          Indemnification.  The Company shall indemnify and hold
harmless, to the fullest extent permitted by applicable Law as it presently
exists or may hereafter be amended, any person who was or is made a party or is
threatened to be made a party to or is otherwise involved in any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”) by reason of the fact that he,
or a person for whom he is the legal representative, is or was a Manager
entitled to indemnification under the Existing LLC Agreement, a Member, an
Officer, or acting as the Managing Member or Company Representative of the
Company or, while a Manager entitled to indemnification under the Existing LLC
Agreement, a Member, an Officer, or acting as the, Managing Member or Company
Representative of the Company, is or was serving at the request of the Company
as a member, director, officer, trustee, employee or agent of another limited
liability company or of a corporation, partnership, joint venture, trust, other
enterprise or nonprofit entity, including service with respect to an employee
benefit plan (a “Covered Person”), whether the basis of such Proceeding is
alleged action in an official capacity as a member, director, officer, trustee,
employee or agent, or in any other capacity while serving as a member, director,
officer, trustee, employee or agent, against all expenses, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, ERISA excise
taxes and penalties and amounts paid in settlement) reasonably incurred or
suffered by such Covered Person in connection with such Proceeding. The Company
shall, to the fullest extent not prohibited by applicable Law as it presently
exists or may hereafter be amended, pay the expenses (including attorneys’ fees)
incurred by a Covered Person in defending any Proceeding in advance of its final
disposition; provided, however, that to the extent required by applicable Law,
such payment of expenses in advance of the final disposition of the Proceeding
shall be made only upon receipt of an undertaking by the Covered Person to repay
all amounts advanced if it should be ultimately determined by final judicial
decision from which there is no further right to appeal that the Covered Person
is not entitled to be indemnified under this Section 7.4 or otherwise. The
rights to indemnification and advancement of expenses under this Section 7.4
shall be contract rights and such rights shall continue as to a Covered Person
who has ceased to be a member, director, officer, trustee, employee or agent and
shall inure to the benefit of his heirs, executors and administrators. 
Notwithstanding the foregoing provisions of this Section 7.4, except for
Proceedings to enforce rights to indemnification and advancement of expenses,
the Company shall indemnify and advance expenses to a Covered Person in
connection with a  Proceeding (or part thereof) initiated by such Covered Person
only if such Proceeding (or part thereof) was authorized by the Managing Member.
 
Section 7.5          Maintenance of Insurance or Other Financial Arrangements. 
In compliance with applicable Law, the Company (with the approval of the
Managing Member) may purchase and maintain insurance or make other financial
arrangements on behalf of any Person who is or was a Member, employee or agent
of the Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.
 
Section 7.6          Resignation or Termination of Managing Member.  NFE Sub
shall not, by any means, resign as, cease to be or be replaced as Managing
Member except in compliance with this Section 7.6.  No termination or
replacement of NFE Sub as Managing Member shall be effective unless proper
provision is made, in compliance with this Agreement, so that the obligations of
NFE Sub, its successor (if applicable) and any new Managing Member and the
rights of all Members under this Agreement and applicable Law remain in full
force and effect.  No appointment of a Person other than NFE Sub (or its
successor, as applicable) as Managing Member shall be effective unless NFE Sub
(or its successor, as applicable) and the new Managing Member (as applicable)
provide all other Members with contractual rights, directly enforceable by such
other Members against NFE Sub (or its successor, as applicable) and the new
Managing Member (as applicable), to cause (a) NFE Sub to comply with all NFE
Sub’s obligations under this Agreement (including its obligations under Section
4.6) other than those that must necessarily be taken in its capacity as Managing
Member and (b) the new Managing Member to comply with all the Managing Member’s
obligations under this Agreement.
 
44

--------------------------------------------------------------------------------

Section 7.7          No Inconsistent Obligations.  The Managing Member
represents that it does not have any contracts, other agreements, duties or
obligations that are inconsistent with its duties and obligations (whether or
not in its capacity as Managing Member) under this Agreement and covenants that,
except as permitted by Section 7.1, it will not enter into any contracts or
other agreements or undertake or acquire any other duties or obligations that
are inconsistent with such duties and obligations.
 
Section 7.8          Reclassification Events of PubCo.  If a Reclassification
Event occurs, the Managing Member or its successor, as the case may be, shall,
as and to the extent necessary, amend this Agreement in compliance with Section
12.1, and enter into any necessary supplementary or additional agreements, to
ensure that, following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the surrender and delivery of one Class B Share) is
redeemable for the same amount and same type of property, securities or cash (or
combination thereof) that one Class A Share becomes exchangeable for or
converted into as a result of the Reclassification Event and (ii) PubCo or the
successor to PubCo, as applicable, is obligated to deliver such property,
securities or cash upon such redemption.  PubCo shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of PubCo (in whatever capacity)
under this Agreement.
 
Section 7.9          Certain Costs and Expenses.  The Company shall (i) pay, or
cause to be paid, all costs, fees, operating expenses and other expenses of the
Company and its Subsidiaries (including the costs, fees and expenses of
attorneys, accountants or other professionals and the compensation of all
personnel providing services to the Company and its Subsidiaries) incurred in
pursuing and conducting, or otherwise related to, the activities of the Company
and (ii) in the sole discretion of the Managing Member, reimburse the Managing
Member for any costs, fees or expenses incurred by it in connection with serving
as the Managing Member.  To the extent that the Managing Member determines in
its sole discretion that any costs, fees or expenses of any member  of the PubCo
Holdings Group are related to the business and affairs of such member that are
conducted through the Company and/or its Subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its Subsidiaries and
that also relate to other activities of such member), the Managing Member may
cause the Company to pay or bear all expenses of such member, including, without
limitation, costs of securities offerings not borne directly by Members, board
of directors compensation and meeting costs, costs of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs; provided that the Company shall not pay or bear any income tax
obligations of any member of the PubCo Holdings Group.  Notwithstanding the
foregoing, the PubCo Holdings Group shall bear any reasonable, documented
out-of-pocket cost or expense incurred by the Company that is related, as
determined by the Managing Member, to the calculation of any adjustments under
Section 743(b) of the Code with respect to the PubCo Holdings Group’s interest
in the Company, either by (at the Managing Member’s option) (x) the PubCo
Holdings Group’s reimbursing the Company for any such costs and expenses out of
excess cash on hand or (y) the Company’s making a distribution to all Members
pursuant to Section 6.1(a) such that the PubCo Holdings Group would (but for
this clause (y)) receive a distribution equal to the amount of any such costs
and expenses, but reducing such distribution to PubCo by the amount of any such
costs and expenses.  In the event that (i) Class A Shares or other Equity
Securities of PubCo were sold to underwriters in any Public Offering after the
Effective Time, in each case, at a price per share that is lower than the price
per share for which such Class A Shares or other Equity Securities of PubCo are
sold to the public in such Public Offering after taking into account any
Discounts and (ii) the proceeds from such Public Offering are used to fund the
Cash Election Amount for any redeemed Units or otherwise contributed to the
Company, the Company shall reimburse the PubCo Holdings Group for such Discount
by treating such Discount as an additional Capital Contribution made by the
relevant member of the PubCo Holdings Group to the Company, issuing Units in
respect of such deemed Capital Contribution in accordance with Section
4.6(e)(ii), and increasing such member’s Capital Account by the amount of such
Discount. For the avoidance of doubt, any payments made to or on behalf of the
Managing Member or any other Member of the PubCo Holdings Group pursuant to this
Section 7.9 shall not be treated as a distribution pursuant to Section 6.1(a)
but shall instead be treated as an expense of the Company.
 
45

--------------------------------------------------------------------------------

ARTICLE VIII

ROLE OF MEMBERS
 
Section 8.1          Rights or Powers.
 


(a)
Other than the Managing Member, the Members, acting in their capacity as
Members, shall not have any right or power to take part in the management or
control of the Company or its business and affairs or to act for or bind the
Company in any way.  Notwithstanding the foregoing, the Members have all the
rights and powers specifically set forth in this Agreement and, to the extent
not inconsistent with this Agreement, in the Act.  A Member, any Affiliate
thereof or an employee, stockholder, agent, director or officer of a Member or
any Affiliate thereof, may also be an employee or be retained as an agent of the
Company.  The existence of these relationships and acting in such capacities
will not result in the Member (other than the Managing Member) being deemed to
be participating in the control of the business of the Company or otherwise
affect the limited liability of the Member.  Except as specifically provided
herein, a Member (other than the Managing Member) shall not, in its capacity as
a Member, take part in the operation, management or control of the Company’s
business, transact any business in the Company’s name or have the power to sign
documents for or otherwise bind the Company.

 


(b)
The Company shall promptly (but in any event within three (3) Business Days)
notify the Members in writing if, to the Company’s knowledge, for any reason, it
would be an “investment company” within the meaning of the Investment Company
Act of 1940 (the “Investment Company Act”), as amended, but for the exceptions
provided in Sections 3(c)(1) or 3(c)(7) thereunder.

 
46

--------------------------------------------------------------------------------

Section 8.2          Voting.
 


(a)
Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units.  Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting.  Written notice of any such meeting shall be given to all Members not
less than two (2) Business Days and not more than thirty (30) days prior to the
date of such meeting.  Members may vote in person, by proxy or by telephone at
any meeting of the Members and may waive advance notice of such meeting. 
Whenever the vote or consent of Members is permitted or required under this
Agreement, such vote or consent may be given at a meeting of the Members or may
be given in accordance with the procedure prescribed in this Section 8.2. 
Except as otherwise expressly provided in this Agreement, the affirmative vote
of the Members holding a majority of the outstanding Units shall constitute the
act of the Members.

 


(b)
Each Member may authorize any Person or Persons to act for it by proxy on all
matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting.  Every proxy
must be signed by such Member or its attorney-in-fact.  No proxy shall be valid
after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy.  Every proxy shall be revocable at the pleasure
of the Member executing it.

 


(c)
Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 


(d)
Any action required or permitted to be taken by the Members may be taken without
a meeting if the requisite Members whose approval is necessary consent thereto
in writing.

 
 Section 8.3          Various Capacities.  The Members acknowledge and agree
that the Members or their Affiliates will from time to time act in various
capacities, including as a Member and as the Company Representative.
 
Section 8.4          Investment Opportunities.  To the fullest extent permitted
by applicable Law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Member (other than Members who are officers or
employees of the Company, PubCo or any of their respective subsidiaries), any of
their respective affiliates (other than the Company, the Managing Member or any
of their respective subsidiaries), or any of their respective officers,
directors, agents, shareholders, members, and partners  (each, a “Business
Opportunities Exempt Party”).  The Company renounces any interest or expectancy
of the Company in, or in being offered an opportunity to participate in,
business opportunities that are from time to time presented to any Business
Opportunities Exempt Party.  No Business Opportunities Exempt Party who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Company or any of its subsidiaries shall have
any duty to communicate or offer such opportunity to the Company.  No amendment
or repeal of this Section 8.4 shall apply to or have any effect on the liability
or alleged liability of any Business Opportunities Exempt Party for or with
respect to any opportunities of which any such Business Opportunities Exempt
Party becomes aware prior to such amendment or repeal.  Any Person purchasing or
otherwise acquiring any interest in any Units shall be deemed to have notice of
and consented to the provisions of this Section 8.4.  Neither the alteration,
amendment or repeal of this Section 8.4, nor the adoption of any provision of
this Agreement inconsistent with this Section 8.4, shall eliminate or reduce the
effect of this Section 8.4 in respect of any business opportunity first
identified or any other matter occurring, or any cause of action, suit or claim
that, but for this Section 8.4, would accrue or arise, prior to such alteration,
amendment, repeal or adoption.
 
47

--------------------------------------------------------------------------------

ARTICLE IX

TRANSFERS OF INTERESTS
 
Section 9.1          Restrictions on Transfer.
 


(a)
Except as provided in Section 4.6 or Section 9.1(b), no Member shall Transfer
all or any portion of its Interest without the Managing Member’s prior written
consent, which consent shall be granted or withheld in the Managing Member’s
sole discretion; provided, however, that such consent shall not be unreasonably
withheld, conditioned or delayed in the case of a Transfer to a 5% Owner or
Subsidiary thereof (or any other entity through which a 5% Owner indirectly
holds its interest in the Company solely for purposes of a substantially
contemporaneous transfer to such 5% Owner or Subsidiary thereof). If,
notwithstanding the provisions of this Section 9.1(a), all or any portion of a
Member’s Interests are Transferred in violation of this Section 9.1(a),
involuntarily, by operation of Law or otherwise, then without limiting any other
rights and remedies available to the other parties under this Agreement or
otherwise, the Transferee of such Interest (or portion thereof) shall not be
admitted to the Company as a Member or be entitled to any rights as a Member
hereunder, and the Transferor will continue to be bound by all obligations
hereunder, unless and until the Managing Member consents in writing to such
admission, which consent shall be granted or withheld in the Managing Member’s
sole discretion.  Any attempted or purported Transfer of all or a portion of a
Member’s Interests in violation of this Section 9.1(a) shall be null and void
and of no force or effect whatsoever.  For the avoidance of doubt, the
restrictions on Transfer contained in this Article IX shall not apply to the
Transfer of any limited liability company interests of the Managing Member;
provided that no Class B Shares may be Transferred unless a corresponding number
of Units are Transferred therewith in accordance with this Agreement.

 


(b)
Without the Managing Member’s consent, a Member may Transfer all or a portion of
its Units (together with the same number of Class B Shares) to a Permitted
Transferee; provided that to the extent such Permitted Transferee fails to
deliver (and has not previously delivered) a Redemption Notice with respect to
such Units to the Company within ten (10) Business Days after such Transfer, or
such Redemption for any reason is not completed in accordance with Section 4.6,
such Permitted Transferee shall Transfer such Units (and Class B Shares) back to
the applicable Member, unless such Transfer is otherwise permitted pursuant to
Section 9.1(a). In addition, a Member may Transfer all or a portion of its Units
(together with the same number of Class B Shares) to a Permitted Transferee or
to an Additional Permitted Transferee; provided that such Units (and Class B
Shares) are ultimately Transferred to such Additional Permitted Transferee.  In
the case of multiple immediately successive Transfers, the provisions of this
Section 9.1(b) shall apply mutatis mutandis to any Permitted Transferee as
though such Permitted Transferee were admitted as a Member.

 
48

--------------------------------------------------------------------------------


(c)
In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made (i) to any Person who lacks the legal right,
power or capacity to own Interests; (ii) if such Transfer (A) would be
considered to be effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Treasury Regulations Section 1.7704-1, (B) would result in the Company having
more than one hundred (100) partners, within the meaning of Treasury Regulations
Section 1.7704-1(h)(1) (determined taking into account the rules of Treasury
Regulations Section 1.7704-1(h)(3)), or (C) would cause the Company to be
treated as a “publicly traded partnership” within the meaning of Section 7704 of
the Code or a successor provision or to be classified as a corporation pursuant
to the Code or successor of the Code; (iii) if such Transfer would cause the
Company to become, with respect to any employee benefit plan subject to Title I
of ERISA, a “party-in-interest” (as defined in Section 3 (14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e)(2) of the Code); (iv) if
such Transfer would, in the opinion of counsel to the Company, cause any portion
of the assets of the Company to constitute assets of any employee benefit plan
pursuant to the Plan Asset Regulations or otherwise cause the Company to be
subject to regulation under ERISA; (v) if such Transfer requires the
registration of such Interests or any Equity Securities issued upon any exchange
of such Interests, pursuant to any applicable U.S. federal or state securities
Laws; or (vi) if such Transfer subjects the Company to regulation under the
Investment Company Act or the Investment Advisors Act of 1940, each as amended
(or any succeeding Law).  Any attempted or purported Transfer of all or a
portion of a Member’s Interests in violation of this Section 9.1(c) shall be
null and void and of no force or effect whatsoever.

 
Section 9.2          Notice of Transfer.
 


(a)
Other than in connection with Transfers made pursuant to Section 4.6, each
Member shall, after complying with the provisions of this Agreement, but in any
event no later than three (3) Business Days following any Transfer of Interests,
give written notice to the Company of such Transfer.  Each such notice shall
describe the manner and circumstances of the Transfer.

 


(b)
A Member making a Transfer permitted by this Agreement shall (i) no later than
three (3) Business Days following such Transfer, deliver to the Company an
affidavit of non-foreign status with respect to such Member that satisfies the
requirements of Section 1446(f)(2) of the Code, or (ii) no more than fifteen
(15) Business Days following such Transfer, provide to the Company proof that
the transferee Member has properly withheld and remitted to the Internal Revenue
Service the amount of tax required to be withheld upon the Transfer by Section
1446(f) of the Code.

 
49

--------------------------------------------------------------------------------

Section 9.3          Transferee Members.  A Transferee of Interests pursuant to
this Article IX shall have the right to become a Member only if (i) the
requirements of this Article IX are met, (ii) such Transferee executes an
instrument reasonably satisfactory to the Managing Member agreeing to be bound
by the terms and provisions of this Agreement and assuming all of the
Transferor’s then existing and future Liabilities arising under or relating to
this Agreement, (iii) such Transferee represents that the Transfer was made in
accordance with all applicable securities Laws, (iv) the Transferor or
Transferee shall have reimbursed the Company for all reasonable expenses
(including attorneys’ fees and expenses) of any Transfer or proposed Transfer of
a Member’s Interest, whether or not consummated and (v) if such Transferee or
his or her spouse is a resident of a community property jurisdiction, then such
Transferee’s spouse shall also execute an instrument reasonably satisfactory to
the Managing Member agreeing to be bound by the terms and provisions of this
Agreement to the extent of his or her community property or quasi-community
property interest, if any, in such Member’s Interest.  Unless agreed to in
writing by the Managing Member, the admission of a Member shall not result in
the release of the Transferor from any Liability that the Transferor may have to
each remaining Member or to the Company under this Agreement or any other
Contract between the Managing Member, the Company or any of its Subsidiaries, on
the one hand, and such Transferor or any of its Affiliates, on the other hand. 
Written notice of the admission of a Member shall be sent promptly by the
Company to each remaining Member.
 
Section 9.4          Legend.  Each certificate representing a Unit, if any, will
be stamped or otherwise imprinted with a legend in substantially the following
form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 
THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.
 
THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF NEW
FORTRESS INTERMEDIATE LLC DATED AS OF FEBRUARY 4, 2019 AMONG THE MEMBERS LISTED
THEREIN, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME,
AND NO TRANSFER OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE ISSUER OF SUCH SECURITIES.”
 
50

--------------------------------------------------------------------------------

ARTICLE X

ACCOUNTING; CERTAIN TAX MATTERS
 
Section 10.1          Books of Account.  The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.
 
Section 10.2          Tax Elections.
 


(a)
The Company and any eligible Subsidiary may make an election (or continue a
previously made election) pursuant to Section 754 of the Code for the taxable
year of the Company that includes the date hereof and shall not thereafter
revoke such election.  In addition, the Company shall make the following
elections on the appropriate forms or tax returns, if permitted under the Code
or applicable Law:

 


i.
to adopt the calendar year as the Company’s Fiscal Year;

 


ii.
to adopt the accrual method of accounting for U.S. federal income tax purposes;

 


iii.
to elect to amortize the organizational expenses of the Company as permitted by
Section 709(b) of the Code;

 


iv.
except where the Company Representative elects to apply Section 10.5(e), to
elect out of the application of the partnership-level audit and adjustment rules
of the Partnership Tax Audit Rules by making an election under Section 6226(a)
of the Code, commonly known as the “push out” election, or any analogous
election under state or local tax Law, if applicable; and

 


v.
except as otherwise provided herein, any other election the Company
Representative may deem appropriate and in the best interests of the Company.

 


(b)
Upon request of the Company Representative, each Member shall cooperate in Good
Faith with the Company in connection with the Company’s efforts to make any
election pursuant to this Section 10.2.

 
Section 10.3          Tax Returns; Information.  The Company Representative
shall arrange for the preparation and timely filing of all income and other tax
and informational returns of the Company at the sole cost and expense of the
Company (except as set forth in Section 7.9). For any taxable period (or portion
thereof) during which any 5% Owner, NFI Holdings or any of their respective
Affiliates held any direct or indirect interest (other than through PubCo) in
the Company, fourteen (14) days prior to filing the U.S. federal income tax
return of the Company, the Company Representative shall provide a copy of the
Company’s draft of such tax return to NFI Holdings for its review and comment. 
The Company Representative shall consider any comments from NFI Holdings in Good
Faith.  The Company Representative shall furnish to each Member a copy of each
approved return and statement, together with any schedules (including Schedules
K-1) or other information which a Member may require in connection with such
Member’s own tax affairs as soon as practicable after the end of each Fiscal
Year.  Each Member acknowledges and agrees that such Member may be required to
file tax returns on an extended basis. The Members agree to (a) take all actions
reasonably requested by the Company or the Company Representative to comply with
the Partnership Tax Audit Rules, including where applicable, filing amended
returns as provided in Sections 6225 or 6226 of the Code and providing
confirmation thereof to the Company Representative and (b) furnish to the
Company (i) all reasonably requested certificates or statements relating to the
tax matters of the Company (including without limitation an affidavit of
non-foreign status pursuant to Section 1446(f)(2) of the Code), and (ii) all
pertinent information in its possession relating to the Company’s operations
that is reasonably necessary to enable the Company’s tax returns to be prepared
and timely filed.
 
51

--------------------------------------------------------------------------------

             Section 10.4          Company Representative.  The Managing Member
is specially authorized and appointed to act as the Company Representative (and
in any similar capacity under state or local Law) at the sole cost and expense
of the Company (except as set forth in Section 7.9).  In acting as the Company
Representative, the Managing Member shall act, to the maximum extent possible,
to cause income, gain, loss, deduction, credit of the Company and adjustments
thereto, to be allocated or borne by the Members in the same manner as such
items or adjustments would have been borne if the Company could have effectively
made an election under Section 6221(b) of the Code (commonly known as the
“election out”) or similar state or local provision with respect to the taxable
period at issue. The Company Representative may retain, at the Company’s
expense, such outside counsel, accountants and other professional consultants as
it may reasonably deem necessary in the course of fulfilling its obligations as
Company Representative.  With respect to any taxable period (or portion thereof)
during which any 5% Owner, NFI Holdings or any of their respective Affiliates
held any direct or indirect interest (other than through PubCo) in the Company: 
(a) the Company Representative shall (i) consult with NFI Holdings and consider
in Good Faith its recommendation prior to taking any material action in its
capacity as the Company Representative under this Agreement, (ii) keep NFI
Holdings informed of the status of any audit or other proceeding relating to the
tax matters of the Company, and (iii) give prompt written notice to NFI Holdings
of any material notices it receives from any taxing authority concerning Company
tax matters, including any notice of audit, any notice of action with respect to
a revenue agent’s report, any notice of a 30-day appeal letter and any notice of
a deficiency in tax; and (b) neither the Company Representative nor the Company
shall settle or compromise any such audit or other proceeding without NFI
Holdings’ prior written consent, such consent not to be unreasonably withheld,
conditioned, or delayed.
 
Section 10.5          Withholding Tax Payments and Obligations.
 


(a)
Withholding Tax Payments. Each of the Company and its Subsidiaries may withhold
from distributions, allocations or portions thereof if it is required to do so
by any applicable rule, regulation or Law, and each Member hereby authorizes the
Company and its Subsidiaries to withhold or pay on behalf of or with respect to
such Member any amount of U.S. federal, state or local or non-U.S. taxes that
the Company Representative determines, in Good Faith, that the Company or any of
its Subsidiaries is required to withhold or pay with respect to any amount
distributable or allocable to such Member pursuant to this Agreement.

 
52

--------------------------------------------------------------------------------


(b)
Tax Audits. To the extent that any income tax is paid by the Company or any of
its Subsidiaries as a result of an audit or other proceeding with respect to
such tax and the Company Representative determines, in Good Faith, that such tax
specifically relates to one or more particular Members (including any Company
Level Taxes), such tax shall be treated as an amount of taxes withheld or paid
with respect to such Member pursuant to this Section 10.5. Notwithstanding any
provision to the contrary in this Section 10.5, the payment by the Company of
Company Level Taxes shall, consistent with the Partnership Tax Audit Rules, be
treated as the payment of a Company obligation and shall be treated as paid with
respect to a Member to the extent the deduction with respect to such payment is
allocated to such Member pursuant to Section 5.2(k), and such payment shall not
be treated as a withholding from distributions, allocations, or portions thereof
with respect to a Member.

 


(c)
Tax Contribution and Indemnity Obligation. Any amounts withheld or paid with
respect to a Member pursuant to Section 10.5(a) or (b) shall be offset against
any distributions to which such Member is entitled concurrently with such
withholding or payment (a “Tax Offset”); provided that the amount of any
distribution subject to a Tax Offset shall be treated as having been distributed
to such Member pursuant to Section 6.1, Section 6.2 or Section 11.3(b)(iii) at
the time such Tax Offset is made. To the extent that (i) there is a payment of
Company Level Taxes relating to a Member or (ii) the amount of such Tax Offset
exceeds the distributions to which such Member is entitled during the same
Fiscal Year as such withholding or payment (“Excess Tax Amount”), the amount of
such (i) Company Level Taxes or (ii) Excess Tax Amount, as applicable, shall,
upon notification to such Member by the Company Representative, give rise to an
obligation of such Member to make a capital contribution to the Company (a “Tax
Contribution Obligation”), which Tax Contribution Obligation shall be
immediately due and payable. In the event a Member defaults with respect to its
obligation under the prior sentence, the Company shall be entitled to offset the
amount of a Member’s Tax Contribution Obligation against distributions to which
such Member would otherwise be subsequently entitled until the full amount of
such Tax Contribution Obligation has been contributed to the Company or has been
recovered through offset against distributions, and any such offset shall not
reduce such Member’s Capital Account. Any contribution by a Member with respect
to a Tax Contribution Obligation shall increase such Member’s Capital Account
but shall not reduce the amount (if any) that a Member is otherwise obligated to
contribute to the Company.  Each Member hereby unconditionally and irrevocably
grants to the Company a security interest in such Member’s Units to secure such
Member’s obligation to pay the Company any amounts required to be paid pursuant
to this Section 10.5. Each Member shall take such actions as the Company may
reasonably request in order to perfect or enforce the security interest created
hereunder. Each Member hereby agrees to indemnify and hold harmless the Company,
the other Members and the Company Representative from and against any liability
(including any liability for Company Level Taxes) with respect to income
attributable to or distributions or other payments to such Member.

 
53

--------------------------------------------------------------------------------


(d)
Continued Obligations of Former Members.  Any Person who ceases to be a Member
shall be deemed to be a Member solely for purposes of this Section 10.5, and the
obligations of a Member pursuant to this Section 10.5 shall survive until thirty
(30) days after the closing of the applicable statute of limitations on
assessment with respect to the taxes withheld or paid by the Company or a
Subsidiary that relate to the period during which such Person was actually a
Member.

 


(e)
Company Representative Discretion Regarding Recovery of Taxes.  Notwithstanding
the foregoing, the Company Representative may choose not to recover an amount of
Company Level Taxes or other taxes withheld or paid with respect to a Member
under this Section 10.5 if the Company Representative determines, in its
reasonable discretion, that such a decision would be in the best interests of
the Members (e.g., where the cost of recovering the amount of taxes withheld or
paid with respect to such Member is not justified in light of the amount that
may be recovered from such Member).

 
ARTICLE XI
  
DISSOLUTION AND TERMINATION
 
Section 11.1          Liquidating Events.  The Company shall dissolve and
commence winding up and liquidating upon the first to occur of the following
(each, a “Liquidating Event”):
 


(a)
The sale of all or substantially all of the assets of the Company; and

 


(b)
The determination of the Managing Member to dissolve, wind up, and liquidate the
Company.

 
The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above.  If it is determined by
a court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation.  In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable Laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.
 
54

--------------------------------------------------------------------------------

Section 11.2          Bankruptcy.  For purposes of this Agreement, the
“bankruptcy” of a Member shall mean the occurrence of any of the following: (a)
any Governmental Entity shall take possession of any substantial part of the
property of that Member or shall assume control over the affairs or operations
thereof, or a receiver or trustee shall be appointed, or a writ, order,
attachment or garnishment shall be issued with respect to any substantial part
thereof, and such possession, assumption of control, appointment, writ or order
shall continue for a period of ninety (90) consecutive days; or (b) a Member
shall admit in writing of its inability to pay its debts when due, or make an
assignment for the benefit of creditors; or apply for or consent to the
appointment of any receiver, trustee or similar officer or for all or any
substantial part of its property; or shall institute (by petition, application,
answer, consent or otherwise) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debts, dissolution, liquidation, or similar
proceeding under the Laws of any jurisdiction; or (c) a receiver, trustee or
similar officer shall be appointed for such Member or with respect to all or any
substantial part of its property without the application or consent of that
Member, and such appointment shall continue undischarged or unstayed for a
period of ninety (90) consecutive days or any bankruptcy, insolvency,
reorganization, arrangements, readjustment of debt, dissolution, liquidation or
similar proceedings shall be instituted (by petition, application or otherwise)
against that Member and shall remain undismissed for a period of ninety (90)
consecutive days.
 
Section 11.3          Procedure.
 


(a)
In the event of the dissolution of the Company for any reason, the Members shall
commence to wind up the affairs of the Company and to liquidate the Company’s
investments; provided that if a Member is in bankruptcy or dissolved, another
Member, who shall be the Managing Member (“Winding-Up Member”) shall commence to
wind up the affairs of the Company and, subject to Section 11.4(a), such
Winding-Up Member shall have full right and unlimited discretion to determine in
Good Faith the time, manner and terms of any sale or sales of the Property or
other assets pursuant to such liquidation, having due regard to the activity and
condition of the relevant market and general financial and economic conditions. 
The Members shall continue to share profits, losses and distributions during the
period of liquidation in the same manner and proportion as though the Company
had not dissolved.  The Company shall engage in no further business except as
may be necessary, in the reasonable discretion of the Managing Member or the
Winding-Up Member, as applicable, to preserve the value of the Company’s assets
during the period of dissolution and liquidation.

 


(b)
Following the payment of all expenses of liquidation and the allocation of all
Profits and Losses as provided in Article V, the proceeds of the liquidation and
any other funds of the Company shall be distributed in the following order of
priority:

 


(i)
First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 


(ii)
Second, to set up such cash reserves which the Managing Member reasonably deems
necessary for contingent or unforeseen Liabilities or future payments described
in Section 11.3(b)(i) (which reserves when they become unnecessary shall be
distributed in accordance with the provisions of subsection (iii), below); and

 
55

--------------------------------------------------------------------------------


(iii)
Third, the balance to the Members, pro rata in accordance with the number of
Units owned by each Member.

 


(c)
Except as provided in Section 11.4(a), no Member shall have any right to demand
or receive property other than cash upon dissolution and termination of the
Company.

 


(d)
Upon the completion of the liquidation of the Company and the distribution of
all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

 
Section 11.4          Rights of Members.
 


(a)
Each Member irrevocably waives any right that it may have to maintain an action
for partition with respect to the property of the Company.

 


(b)
Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

 
Section 11.5          Notices of Dissolution.  In the event a Liquidating Event
occurs or an event occurs that would, but for the provisions of Section 11.1,
result in a dissolution of the Company, the Company shall, within thirty (30)
days thereafter, (a) provide written notice thereof to each of the Members and
to all other parties with whom the Company regularly conducts business (as
determined in the discretion of the Managing Member), and (b) comply, in a
timely manner, with all filing and notice requirements under the Act or any
other applicable Law.
 
            Section 11.6          Reasonable Time for Winding Up.  A reasonable
time shall be allowed for the orderly winding up of the business and affairs of
the Company and the liquidation of its assets in order to minimize any losses
that might otherwise result from such winding up.
 
           Section 11.7          No Deficit Restoration.  No Member shall be
personally liable for a deficit Capital Account balance of that Member, it being
expressly understood that the distribution of liquidation proceeds shall be made
solely from existing Company assets.
 
56

--------------------------------------------------------------------------------

ARTICLE XII

GENERAL
 
Section 12.1          Amendments; Waivers.
 


(a)
The terms and provisions of this Agreement may be waived, modified or amended
(including by means of merger, consolidation or other business combination to
which the Company is a party) with the approval of the Managing Member and each
Member who at such time holds (together with its Affiliates) at least five
percent (5%) of the then-outstanding Units; provided, however, that no amendment
to this Agreement may:

 


i.
modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member; or

 


ii.
materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial relative to any other
Interests, without the approval of a majority in interest of the Members holding
the Interests affected in such a different or prejudicial manner.

 


(b)
Notwithstanding the foregoing subsection (a), the Managing Member, acting alone,
may amend this Agreement, including Exhibit A, (i) to reflect the admission of
new Members, Transfers of Interests, the issuance of additional Units or Equity
Securities, as provided by the terms of this Agreement, and, subject to Section
12.1(a), subdivisions or combinations of Units made in compliance with Section
4.1(g), (ii) to the minimum extent necessary to comply with or administer in an
equitable manner the Partnership Tax Audit Rules in any manner determined by the
Managing Member and (iii) as necessary to avoid the Company being classified as
a “publicly traded partnership” within the meaning of Section 7704(b) of the
Code.

 


(c)
No waiver of any provision or default under, nor consent to any exception to,
the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

 
Section 12.2          Further Assurances.  Each party agrees that it will from
time to time, upon the reasonable request of another party, execute such
documents and instruments and take such further action as may be required to
accomplish the purposes of this Agreement.
 
Section 12.3          Successors and Assigns.  All of the terms and provisions
of this Agreement shall be binding upon the parties and their respective
successors and assigns, but shall inure to the benefit of and be enforceable by
the successors and assigns of any Member only to the extent that they are
permitted successors and assigns pursuant to the terms hereof.  No party may
assign its rights hereunder except as herein expressly permitted.
 
57

--------------------------------------------------------------------------------

Section 12.4          Certain Representations by Members.  Each Member, by
executing this Agreement and becoming a Member, whether by making a Capital
Contribution, by admission in connection with a permitted Transfer, or
otherwise, represents and warrants to the Company and the Managing Member, as of
the date of its admission as a Member, that such Member (or, if such Member is
disregarded for U.S. federal income tax purposes, such Member’s regarded owner
for such purpose) is either: (a) not a partnership, grantor trust, or Subchapter
S corporation for U.S. federal income tax purposes (e.g., an individual or a
Subchapter C corporation), or (b) is a partnership, grantor trust, or Subchapter
S corporation for U.S. federal income tax purposes, but (i) permitting the
Company to satisfy the 100-partner limitation set forth in Treasury Regulations
Section 1.7704-1(h)(1)(ii) is not a principal purpose of any beneficial owner of
such Member in investing in the Company through such Member, (ii) such Member
was formed for business purposes prior to or in connection with the investment
by such Member in the Company or for estate planning purposes, and (iii) no
beneficial owner of such Member has a redemption or similar right with respect
to such Member that is intended to correlate to such Member’s right to
Redemption pursuant to Section 4.6.
 
Section 12.5          Entire Agreement.  This Agreement, together with all
Exhibits and Schedules hereto and all other agreements referenced therein and
herein, including the Contribution Agreement, constitute the entire agreement
between the parties hereto pertaining to the subject matter hereof and supersede
all prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as specifically set forth
herein and therein.
 
Section 12.6          Rights of Members Independent.  The rights available to
the Members under this Agreement and at Law shall be deemed to be several and
not dependent on each other and each such right accordingly shall be construed
as complete in itself and not by reference to any other such right.  Any one or
more and/or any combination of such rights may be exercised by a Member and/or
the Company from time to time and no such exercise shall exhaust the rights or
preclude another Member from exercising any one or more of such rights or
combination thereof from time to time thereafter or simultaneously.
 
Section 12.7          Governing Law.  This Agreement, the legal relations
between the parties and any Action, whether contractual or non-contractual,
instituted by any party with respect to matters arising under or growing out of
or in connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
Law doctrines, except to the extent that certain matters are preempted by
federal Law or are governed as a matter of controlling Law by the Law of the
jurisdiction of organization of the respective parties.
 
Section 12.8          Jurisdiction and Venue.  The parties hereto hereby agree
and consent to be subject to the jurisdiction of any federal court of the
District of Delaware or the Delaware Court of Chancery over any action, suit or
proceeding (a “Legal Action”) arising out of or in connection with this
Agreement.  The parties hereto irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Legal Action.  Each of the parties hereto
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such Legal Action by the mailing of copies thereof
by registered mail, postage prepaid, to such party at its address set forth in
this Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail.  Nothing in this Section 12.8 shall affect the
right of any party hereto to serve legal process in any other manner permitted
by Law.
 
58

--------------------------------------------------------------------------------

Section 12.9          Headings.  The descriptive headings of the Articles,
Sections and subsections of this Agreement are for convenience only and do not
constitute a part of this Agreement.
 
Section 12.10          Counterparts.  This Agreement and any amendment hereto or
any other agreement (or document) delivered pursuant hereto may be executed in
one or more counterparts and by different parties in separate counterparts.  All
of such counterparts shall constitute one and the same agreement (or other
document) and shall become effective (unless otherwise provided therein) when
one or more counterparts have been signed by each party and delivered to the
other party.
 
Section 12.11          Notices.  Any notice or other communication hereunder
must be given in writing and (a) delivered in person, (b) transmitted by
facsimile, by telecommunications mechanism or electronically or (c) mailed by
certified or registered mail, postage prepaid, receipt requested as follows:
 
If to the Company or the Managing Member, addressed to it at:
 
New Fortress Intermediate LLC
111 W. 19th Street, 8th Floor
New York, NY 10011
Facsimile: (917) 639-9620
Electronic mail: cmacdougall@fortress.com
Attention: Cameron D. MacDougall, Esq.
  
With copies (which shall not constitute notice) to:
 
New Fortress Energy LLC
111 W. 19th Street, 8th Floor
New York, NY 10011
Facsimile: (917) 639-9620
Electronic mail: cmacdougall@fortress.com
Attention: Cameron D. MacDougall, Esq.
  
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Facsimile: (713) 615-5861
Electronic mail: doelman@velaw.com
Attention: David P. Oelman
59

--------------------------------------------------------------------------------

Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Facsimile: (713) 751-5396
Electronic mail: rlayne@velaw.com
Attention: E. Ramey Layne


or to such other address or to such other Person as either party shall have last
designated by such notice to the other parties.  Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or electronic mail
address so specified in (or pursuant to) this Section 12.11 and an appropriate
answerback is received or, if transmitted after 4:00 p.m. local time on a
Business Day in the jurisdiction to which such notice is sent or at any time on
a day that is not a Business Day in the jurisdiction to which such notice is
sent, then on the immediately following Business Day, (ii) if given by mail, on
the first Business Day in the jurisdiction to which such notice is sent
following the date three (3) days after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid or (iii) if given
by any other means, on the Business Day when actually received at such address
or, if not received on a Business Day, on the Business Day immediately following
such actual receipt.
 
Section 12.12          Representation By Counsel; Interpretation.  The parties
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of Law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived.
 
Section 12.13          Severability.  If any provision of this Agreement is
determined to be invalid, illegal or unenforceable by any Governmental Entity,
the remaining provisions of this Agreement, to the extent permitted by Law shall
remain in full force and effect, provided that the essential terms and
conditions of this Agreement for all parties remain valid, binding and
enforceable.
 
Section 12.14          Expenses.  Except as otherwise provided in this
Agreement, each party shall bear its own expenses in connection with the
transactions contemplated by this Agreement.
 
Section 12.15          Waiver of Jury Trial.  EACH OF THE COMPANY, THE MEMBERS,
THE MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER, HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.
 
60

--------------------------------------------------------------------------------

Section 12.16          No Third Party Beneficiaries.  Except as expressly
provided in Section 7.4, with respect to Permitted Transferees as provided in
Section 4.6(b)(i)(E) and Section 4.6(b)(ii) and with respect to NFI Holdings,
nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto and their respective successors and
permitted assigns, any rights or remedies under this Agreement or otherwise
create any third party beneficiary hereto.
 
[Signatures on Next Page]
61

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amended and
Restated Limited Liability Company Agreement to be executed as of the day and
year first above written.
 
 
COMPANY:    
 
NEW FORTRESS INTERMEDIATE LLC       By: /s/ Christopher S. Guinta   Name:
Christopher S. Guinta   Title: Chief Financial Officer


Signature Page to
Amended and Restated Limited Liability Company Agreement of
New Fortress Intermediate LLC

--------------------------------------------------------------------------------

 
 
MEMBERS:
 
 
 
 
NEW FORTRESS ENERGY HOLDINGS LLC
      By: /s/ Cameron D. MacDougall   Name: Cameron D. MacDougall   Title:
Authorized Signatory



Signature Page to
Amended and Restated Limited Liability Company Agreement of
New Fortress Intermediate LLC
 

--------------------------------------------------------------------------------







 
PUBCO:
 
 
 
 
NEW FORTRESS ENERGY LLC
   
 
By:
/s/ Christopher S. Guinta
 
Name:
Christopher S. Guinta
 
Title:
Chief Financial Officer



Signature Page to
Amended and Restated Limited Liability Company Agreement of
New Fortress Intermediate LLC 



--------------------------------------------------------------------------------

 
MANAGING MEMBER:
 
 
 
 
NFE SUB LLC
   
 
By:
/s/ Christopher S. Guinta
 
Name:
Christopher S. Guinta
 
Title:
Chief Financial Officer

 
Signature Page to
Amended and Restated Limited Liability Company Agreement of
New Fortress Intermediate LLC
 



--------------------------------------------------------------------------------

EXHIBIT A
  
Member
Number of Units Owned
NFE Sub LLC
20,000,000
New Fortress Energy Holdings LLC
147,058,824

 
A-1

--------------------------------------------------------------------------------